Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

Dated as of May 24, 2012

among

HEALTH CARE REIT, INC.,

as the Borrower

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A. and

ROYAL BANK OF CANADA,

as Co-Syndication Agents

CITIBANK, N.A., COMPASS BANK, FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION, THE BANK OF NEW YORK MELLON and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co- Documentation Agents

 

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE  

Article 1. Definitions

     1   

Section 1.1

  Defined Terms      1   

Section 1.2

  GAAP      16   

Section 1.3

  Currency Matters      16   

Article 2. Term Loan Commitments; Term Loans

     16   

Section 2.1

  Term Borrowing      16   

Section 2.2

  Notices Relating to Term Loans      16   

Section 2.3

  Disbursement of Loan Proceeds      17   

Section 2.4

  Term Loan Notes, etc.      17   

Section 2.5

  Payment of Term Loans; Termination of Commitments      18   

Section 2.6

  Interest      18   

Section 2.7

  Fees      19   

Section 2.8

  Use of Proceeds of Loans      19   

Section 2.9

  Computations      20   

Section 2.10

  Minimum Amounts of Borrowings and Repayments      20   

Section 2.11

  Time and Method of Payments      20   

Section 2.12

  Lending Offices      21   

Section 2.13

  Several Obligations      21   

Section 2.14

  Pro Rata Treatment Among Lenders      21   

Section 2.15

  Non-Receipt of Funds by the Administrative Agent      21   

Section 2.16

  Sharing of Payments and Set-Off Among Lenders      21   

Section 2.17

  Intentionally Omitted      22   

Section 2.18

  Additional Costs; Capital Requirements      22   

Section 2.19

  Intentionally Omitted      23   

Section 2.20

  Illegality      23   

Section 2.21

  Intentionally Omitted      23   

Section 2.22

  Indemnification      24   

Section 2.23

  Intentionally Omitted      24   

Section 2.24

  Intentionally Omitted      24   

Section 2.25

  Extension of Term Loan Commitment Maturity Date      24   

Section 2.26

  Increase in Total Term Loan Commitment Amount      25   

Section 2.27

  Defaulting Lenders      25    Article 3. Representations and Warranties     
27   

Section 3.1

  Organization      27   

Section 3.2

  Power, Authority, Consents      27   

Section 3.3

  No Violation of Law or Agreements      27   

Section 3.4

  Due Execution, Validity, Enforceability      28   

Section 3.5

  Title to Properties      28   

Section 3.6

  Judgments, Actions, Proceedings      28   

Section 3.7

  No Defaults, Compliance With Laws      28   

Section 3.8

  Burdensome Documents      29   



--------------------------------------------------------------------------------

Section 3.9

  Financial Statements; Projections      29   

Section 3.10

  Tax Returns      29   

Section 3.11

  Intangible Assets      29   

Section 3.12

  Regulation U      30   

Section 3.13

  Name Changes, Mergers, Acquisitions      30   

Section 3.14

  Full Disclosure      30   

Section 3.15

  Licenses and Approvals      30   

Section 3.16

  ERISA      30   

Section 3.17

  REIT Status      31   

Section 3.18

  OFAC      31   

Article 4. Conditions to Extensions of Credit

     31   

Section 4.1

  Conditions to Initial Term Loan(s)      31   

Section 4.2

  Additional Conditions      33   

Article 5. Delivery of Financial Reports, Documents and Other Information

     33   

Section 5.1

  Annual Financial Statements      34   

Section 5.2

  Quarterly Financial Statements      34   

Section 5.3

  Compliance Information      34   

Section 5.4

  Compliance Certificate      34   

Section 5.5

  Business Plan and Projections      35   

Section 5.6

  Portfolio Information      35   

Section 5.7

  Accountants’ Reports      35   

Section 5.8

  Copies of Documents      35   

Section 5.9

  Notices of Defaults      36   

Section 5.10

  ERISA Notices and Requests      36   

Section 5.11

  Additional Information      36   

Article 6. Affirmative Covenants

     36   

Section 6.1

  Books and Records      36   

Section 6.2

  Inspections and Audits      37   

Section 6.3

  Maintenance and Repairs      37   

Section 6.4

  Continuance of Business      37   

Section 6.5

  Copies of Corporate Documents      37   

Section 6.6

  Perform Obligations      37   

Section 6.7

  Notice of Litigation      38   

Section 6.8

  Insurance      38   

Section 6.9

  Financial Covenants      38   

Section 6.10

  Notice of Certain Events      39   

Section 6.11

  Comply with ERISA      39   

Section 6.12

  Environmental Compliance      39   

Section 6.13

  Maintenance of REIT Status; Listing on National Securities Exchange      39   

 

ii



--------------------------------------------------------------------------------

Article 7. Negative Covenants

     40   

Section 7.1

  Indebtedness      40   

Section 7.2

  Liens      40   

Section 7.3

  Intentionally Omitted      41   

Section 7.4

  Mergers, Acquisitions      41   

Section 7.5

  Distributions      41   

Section 7.6

  Changes in Structure      41   

Section 7.7

  Disposition of Assets      42   

Section 7.8

  Investments      42   

Section 7.9

  Fiscal Year      43   

Section 7.10

  ERISA Obligations      43   

Section 7.11

  Intentionally Omitted      43   

Section 7.12

  Transactions with Affiliates      43   

Section 7.13

  Hazardous Material      44   

Section 7.14

  Construction Investments      44   

Article 8. Events of Default

     44   

Section 8.1

  Payments      44   

Section 8.2

  Certain Covenants      45   

Section 8.3

  Other Covenants      45   

Section 8.4

  Other Defaults      45   

Section 8.5

  Representations and Warranties      45   

Section 8.6

  Bankruptcy      45   

Section 8.7

  Judgments      46   

Section 8.8

  ERISA      46   

Section 8.9

  Material Adverse Effect      46   

Section 8.10

  Ownership      46   

Section 8.11

  REIT Status, Etc.      47   

Section 8.12

  Environmental      47   

Section 8.13

  Default by Operator      47   

Article 9. The Administrative Agent

     47   

Section 9.1

  Appointment, Powers and Immunities      47   

Section 9.2

  Reliance by Agent      48   

Section 9.3

  Events of Default      48   

Section 9.4

  Rights as a Lender      48   

Section 9.5

  Indemnification      49   

Section 9.6

  Non-Reliance on Agent and other Lenders      49   

Section 9.7

  Failure to Act      49   

Section 9.8

  Resignation or Removal of Agent      50   

Section 9.9

  Sharing of Payments      50   

Section 9.10

  No Other Duties, Etc.      51   

Article 10. Miscellaneous Provisions

     51   

Section 10.1

  Fees and Expenses; Indemnity      51   

Section 10.2

  Taxes      52   

Section 10.3

  Payments      53   

Section 10.4

  Survival of Agreements and Representations; Construction      53   

Section 10.5

  Lien on and Set-off of Deposits      54   

Section 10.6

  Modifications, Consents and Waivers; Entire Agreement      54   

 

iii



--------------------------------------------------------------------------------

Section 10.7

  Remedies Cumulative; Counterclaims      55   

Section 10.8

  Further Assurances      55   

Section 10.9

  Notices      55   

Section 10.10

  Counterparts      57   

Section 10.11

  Severability      57   

Section 10.12

  Binding Effect; No Assignment or Delegation by Borrower      57   

Section 10.13

  Assignments and Participations by Lenders      57   

Section 10.14

  Delivery of Tax Forms      61   

Section 10.15

  GOVERNING LAW; CONSENT TO      62      JURISDICTION; WAIVER OF TRIAL BY JURY
     62   

Section 10.16

  Confidentiality      63   

Section 10.17

  USA Patriot Act Notice; Anti-Money Laundering      64   

Section 10.18

  No Advisory or Fiduciary Responsibility      64   

Section 10.19

  Judgment Currency      65   

EXHIBITS:

 

A    Form of Term Loan Note B    Form of Assignment and Assumption C    Form of
Compliance Certificate SCHEDULES: 1.1    Term Loan Commitments and Term Loan
Percentages 3.2    Consents, Waivers, Approvals; Violation of Agreements 3.6   
Judgments, Actions, Proceedings 3.7    Defaults; Compliance with Laws,
Regulations, Agreements 3.8    Burdensome Documents 3.13    Name Changes,
Mergers, Acquisitions 3.16    Employee Benefit Plans 7.1    Permitted
Indebtedness and Guarantees 7.2    Permitted Security Interests, Liens and
Encumbrances

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

AGREEMENT, made this 24th day of May, 2012, by and among:

HEALTH CARE REIT, INC., a Delaware corporation (the “Borrower”);

Each Lender from time to time party hereto (individually, a “Lender” and
collectively, the “Lenders”); and

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”);

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of one or more term loans on and after the Effective Date, to be used in
accordance with the terms hereof; and

WHEREAS, the Lenders are willing to provide one or more term loans to the
Borrower, on and subject to the terms hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

Article 1. Definitions.

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Additional Costs” has the meaning assigned to such term in Section 2.18(b).

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (a) any Person that owns directly or indirectly 15% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
(b) each 15% or more shareholder, each director and each executive officer of
the Borrower shall be deemed to be an Affiliate of the Borrower.



--------------------------------------------------------------------------------

“Aggregate Exposure” means, with respect to any Lender as of any date, the
outstanding principal balance of such Lender’s Term Loans.

“Agency Fee” has the meaning assigned to such term in Section 2.7(c).

“Agreement Currency” has the meaning assigned to such term in Section 10.19.

“Applicable Margin” means, as at any date of determination, with respect to CDOR
Loans, the applicable percentage per annum set forth below based upon the
Ratings in effect on such date:

 

Rating Level

   Applicable Margin for
CDOR Loans  

Level 1

A-/A3 or above

     1.15 % 

Level 2

BBB+/Baa1

     1.25 % 

Level 3

BBB/Baa2

     1.45 % 

Level 4

BBB-/Baa3

     1.75 % 

Level 5

Lower than Level 4 or No Rating

     2.30 % 

For purposes of the foregoing: (a)(i) at any time when the Borrower has Ratings
from only two (2) Ratings Agencies, if the Ratings established by such Ratings
Agencies shall fall within different levels and (A) the difference between such
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch)
the Applicable Margin shall be based upon the higher of the two Ratings, or
(B) the difference between such Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the median of the applicable Ratings
shall apply, and (ii) at any time when the Borrower has Ratings from all three
(3) Ratings Agencies, if the Ratings established by such Ratings Agencies shall
fall within different levels and (A) the difference between the highest and the
lowest such Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by
S&P or Fitch), the highest of such Ratings shall apply, or (B) the difference
between such Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch) or more, the average of the two (2) highest Ratings shall apply,
provided that if such average is not a recognized rating category, then the
second highest Rating of the three shall apply; and (b) if any Rating shall be
changed (other than as a result of a change in the rating system of the
applicable Ratings Agency), such change shall be effective as of the date on
which it is first announced by the Ratings Agency making such change. Each such
change in the Applicable Margin shall apply to all outstanding CDOR Loans during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of any Ratings Agency shall change, the parties hereto shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system.

“Assignment and Assumption” means an agreement in the form of Exhibit B hereto.

 

2



--------------------------------------------------------------------------------

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Effective Date.

“Borrowing Notice” means, as applicable, a written notice with respect to each
borrowing, repayment and prepayment of each Term Loan.

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the States of Ohio or New York are authorized or
required to close under the laws of such States; provided that, when used in
connection with any CDOR Loan, the term “Business Day” shall also exclude any
day on which commercial banks in Toronto, Canada are authorized or required by
law to remain closed.

“Canadian Dollars” or “CAD” means lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate amount of all
payments made or to be made during such period by any Person directly or
indirectly for the purpose of acquiring, constructing or maintaining fixed
assets, real property or equipment that, in accordance with GAAP, would be added
as a debit to the fixed asset account of such Person, including, without
limitation, all amounts paid or payable during such period with respect to
Capitalized Lease Obligations and interest that are required to be capitalized
in accordance with GAAP.

“Capitalized Lease” means any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash” means, as to any Person, such Person’s cash and cash equivalents, as
defined in accordance with GAAP consistently applied.

“CDOR” means on any day the rate of interest per annum equal to the average
annual yield rate for 30 day Canadian Dollar bankers’ acceptances which rate is
shown on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuter Monitor Money Rates Service at 10:00 a.m., Toronto, Ontario
time, on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided, however, if such a rate does not appear on the
Reuters’ Screen CDOR Page as contemplated, then CDOR, on any day, shall be the
discount rate (determined as of 10:00 a.m., Toronto, Ontario time on such day)
which would be applicable in respect of a sale of bankers’ acceptances in an
aggregate amount denominated in Canadian Dollars corresponding to the amount of
the applicable loan issued on such day with a term of 30 days and accepted by
the Person serving as the Administrative Agent, or if such day is not a Business
Day, then on the immediately preceding Business Day.

 

3



--------------------------------------------------------------------------------

“CDOR Loan(s)” means any Term Loan the interest on which is determined on the
basis of rates referred to in the definition of “CDOR” in this Article 1.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C. §9601, et seq.

“Change in Law” means (a) the adoption of any Law, after the Effective Date,
(b) any change in any Law or in the interpretation or application thereof after
the Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.18, by any lending office of such Lender or by any Person controlling
such Lender, if any) with any request, guideline or directive (whether or not
having the force of Law) of any Governmental Authority made or issued after the
Effective Date; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203 (signed into law July 21, 2010)) and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

“Commitment Fee” has the meaning assigned to such term in Section 2.7(b).

“Compliance Certificate” means a certificate in the form of Exhibit C annexed
hereto, executed by the chief executive officer or chief financial officer of
the Borrower to the effect that: (a) as of the effective date of such
certificate, no Default or Event of Default exists or would exist after giving
effect to the action intended to be taken by the Borrower as described in such
certificate, including, without limitation, that the covenants set forth in
Section 6.9 would not be breached after giving effect to such action, together
with a calculation in reasonable detail, and in form and substance satisfactory
to the Administrative Agent, of such compliance, and (b) the representations and
warranties contained in Article 3 are true and with the same effect as though
such representations and warranties were made on the date of such certificate,
except for changes in the ordinary course of business none of which, either
singly or in the aggregate, has had a Material Adverse Effect.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Borrower and its Subsidiaries, as such amount would appear on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP.

“Construction Investments” means financing extended by the Borrower with respect
to a Facility which is under construction i.e., has not received a certificate
of occupancy and the conditions for conversion to permanent financing for such
Facility have not been satisfied.

 

4



--------------------------------------------------------------------------------

“Continuing Directors” means, during any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board of
Directors of the Borrower. For this purpose, any person who is nominated for
election as a member of such Board of Directors after January 29, 2009 shall
also be considered a “Continuing Director” if, and only if, his or her
nomination for election to such Board of Directors is approved or recommended by
a majority of the members of such Board of Directors (or of the relevant
nominating committee) and at least five (5) members of such Board of Directors
are themselves Continuing Directors at the time of such nomination.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b), 414(c) or 414(m) of the Code and Section 4001(a)(2) of ERISA.

“Default” means an event which with notice or lapse of time, or both, would
constitute an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Term Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender upon receipt of such
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a bankruptcy or
insolvency proceeding or any similar proceeding under any applicable Laws, or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; it being understood that if a Lender has been turned
over to the Federal Deposit Insurance Corporation (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.

“Disposition” means the sale, lease, conveyance, transfer or other disposition
of any Facility (whether in one or a series of transactions), including accounts
and notes receivable (with or without recourse) and sale-leaseback transactions.

“EBITDA” means, for any period, with respect to the Borrower on a consolidated
basis, determined in accordance with GAAP, the sum of net income (or net loss)
for such period plus the sum of all amounts treated as expenses for:
(a) interest, (b) depreciation, (c) amortization, including, but not limited to,
amortization of loan expenses and stock-based compensation, (d) all accrued
taxes on or measured by income to the extent included in the determination of
such net income (or net loss), (e) provision for loan losses, and (f) losses on
extinguishment of debt, minus gains on extinguishment of debt, provided,
however, that net income (or net loss) shall be computed without giving effect
to extraordinary losses or gains.

 

5



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.6).

“Eligible Assignee” means a commercial bank or other financial institution
having a combined capital and surplus of at least $100,000,000.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is subject to ERISA and (a) is maintained for
employees of the Borrower or (b) with respect to which any Loan Party has any
liability.

“Environmental Laws and Regulations” means all federal, state and local
environmental laws, regulations, ordinances, orders, judgments and decrees
applicable to the Borrower or any other Loan Party, or any of their respective
assets or properties.

“Environmental Liability” means any liability under any applicable Environmental
Laws and Regulations for any disposal, release or threatened release of a
hazardous substance, pollutant or contaminant, as those terms are defined under
CERCLA, and any liability which would require a removal, remedial or response
action, as those terms are defined under CERCLA, by any Person or by any
environmental regulatory body having jurisdiction over the Borrower and its
Subsidiaries and/or any liability arising under any Environmental Laws and
Regulations for the Borrower’s or any Subsidiary’s failure to comply with such
laws and regulations, including without limitation, the failure to comply with
or obtain any applicable environmental permit.

“Environmental Proceeding” means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, with respect
to the Borrower or any Subsidiary and arising under or relating to any
Environmental Laws and Regulations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means as applied to any Loan Party, any corporation, person or
trade or business which is a member of a group which is under common control
with any Loan Party, who together with any Loan Party, is treated as a single
employer within the meaning of Section 414(b) – (o) of the Code and, if
applicable, Section 4001(a)(14) and (b) of ERISA.

“Event of Default” has the meaning assigned to such term in Article 8.

“Executive Orders” has the meaning assigned to such term in Section 10.17(b).

“Facility” means (a) a health care facility offering health care-related
products and services, including but not limited to any acute care hospital,
rehabilitation hospital, nursing facility, assisted living facility, retirement
center, long-term care facility, out-patient diagnostic facility or medical
office building, and related or ancillary facilities, services and products, and
(b) housing intended to be occupied primarily by persons over the age of 55 and
related or ancillary facilities, services and products.

 

6



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof. Solely for purposes of Section 10.14(a), FATCA shall include any
amendments made to FATCA after the date hereof.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers as published by the Federal Reserve
Bank of New York for such day, or if such day is not a Business Day, for the
next preceding Business Day (or, if such rate is not so published for any such
day, the average rate charged to the Person serving as the Administrative Agent
on such day on such transactions as reasonably determined by the Administrative
Agent).

“Fee(s)” has the meaning assigned to such term in Section 2.7(d).

“Fifth Amended and Restated Loan Agreement” means the Fifth Amended and Restated
Loan Agreement, dated as of July 27, 2011, by and among the Borrower, the
Lenders from time to time party thereto and KeyBank National Association, as
Administrative Agent, as amended, modified, supplemented and/or restated from
time to time.

“Financial Statements” means, with respect to the Borrower, its audited
Consolidated Balance Sheet as at December 31, 2011, together with the related
audited Consolidated Income Statement and Statement of Changes in Cash Flow for
the fiscal year then ended.

“Fitch” means Fitch Ratings Ltd.

“Fixed Charge Coverage” means, as at the last day of any fiscal quarter, the
quotient, expressed as a percentage (which may be in excess of 100%), determined
by dividing EBITDA by Fixed Charges; all of the foregoing calculated by
reference to the immediately preceding four (4) fiscal quarters of the Borrower
ending on such date of determination.

“Fixed Charges” means, for any period, with respect to the Borrower on a
consolidated basis, the sum of, without duplication, (a) Interest Expense, plus
(b) scheduled principal payments on Funded Indebtedness (excluding any balloon
or final payment other than the final payment with respect to a loan that is
fully amortized over its term) which are required to be made during such period,
plus (c) dividends and distributions in respect of preferred stock (but
excluding redemption payments or charges in connection with the redemption of
preferred stock) declared (either prior to or during such period) and required
to be paid during such period, in each case determined in accordance with GAAP.

“Funded Indebtedness” means, as of any date of determination thereof, (a) all
Indebtedness of any Person, determined in accordance with GAAP, which by its
terms matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of the obligor to a date more than one year from such
date, including, in any event, the Loans, and (b) the current portion of all
such Indebtedness.

 

7



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.

“Governmental Authority” means any nation and any state or political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any tribunal or
arbitrator of competent jurisdiction.

“Hazardous Materials” means any toxic chemical, hazardous substances,
contaminants or pollutants, medical wastes, infectious wastes, or hazardous
wastes which have not been remediated in accordance with applicable
Environmental Laws and Regulations.

“Increase Request” has the meaning assigned to such term in Section 2.26(a).

“Incremental Commitment” has the meaning assigned to such term in
Section 2.26(a).

“Incremental Lender” has the meaning assigned to such term in Section 2.26(b).

“Indebtedness” means, with respect to any Person, all: (a) liabilities or
obligations, direct and contingent, which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
balance sheet of such Person at the date as of which Indebtedness is to be
determined, including, without limitation, contingent liabilities that in
accordance with such principles, would be set forth in a specific U.S. Dollar
amount on the liability side of such balance sheet, and Capitalized Lease
Obligations of such Person; (b) liabilities or obligations of others for which
such Person is directly or indirectly liable, by way of guaranty (whether by
direct guaranty, suretyship, discount, endorsement, take-or-pay agreement,
agreement to purchase or advance or keep in funds or other agreement having the
effect of a guaranty) or otherwise; (c) liabilities or obligations secured by
Liens on any assets of such Person, whether or not such liabilities or
obligations shall have been assumed by it; (d) liabilities or obligations of
such Person, direct or contingent, with respect to letters of credit issued for
the account or upon the application of such Person and bankers acceptances
created for such Person, and (e) monetary obligations of such Person under a
so-called synthetic lease, off-balance sheet or tax retention lease or under an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Interest Expense” means, for any period, on a consolidated basis, the sum of
all interest paid or payable (excluding unamortized debt issuance costs) on all
items of Indebtedness of the Borrower outstanding at any time during such
period.

 

8



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any CDOR Loan, each period commencing
on the date such Loan is made and ending on the date which is 30 days
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day and (b) no more than 10 Interest Periods for CDOR Loans
shall be in effect at the same time; (c) each Interest Period shall end no later
than the Term Loan Commitment Maturity Date; and (d) notwithstanding clause
(c) above, no Interest Period with respect to a CDOR Loan shall have a duration
of less than 30 days.

“Interest Rate Contracts” means interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate insurance and other
agreements or arrangements designed to provide protection against fluctuation in
interest rates, in each case, in form and substance satisfactory to the
Administrative Agent and, in each case, with counter-parties satisfactory to the
Administrative Agent.

“Investment” means a Facility or a Mortgage, individually or collectively, as
the case may be.

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Royal Bank of Canada (using its
RBC Capital Markets brand name).

“Judgment Currency” has the meaning assigned to such term in Section 10.19.

“Latest Balance Sheet” has the meaning assigned to such term in Section 3.9(a).

“Laws” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws, rules, regulations and ordinances of any Governmental Authority,
(b) Governmental Approvals and (c) orders, decisions, judgments, awards and
decrees of any Governmental Authority.

“Lease Rental Expense” means, for any period and with respect to any Facility,
the total amount payable during such period by the lessee of such Facility to
the Borrower, including, without limitation, (a) base rent (as adjusted from
time to time), plus (b) all incremental charges to which the Facility is subject
under the lease relating thereto.

“Lender(s)” has the meaning specified in the introductory paragraph hereto and
shall include Incremental Lenders.

“Lending Office” means, with respect to each Lender, the Lending Office
designated below its name on the signature pages hereof or such other office of
such Lender or of an affiliate of such Lender as it may from time to time
specify to the Administrative Agent and the Borrower as the office at which its
Loans are to be made and maintained.

“Leverage Ratio” has the meaning assigned to such term in Section 6.9(a).

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any agreement to give
any of the foregoing), any conditional sale or other title retention agreement,
any lease in the nature of any of the foregoing, and the filing of or agreement
to give any financing statement under the Uniform Commercial Code of any
jurisdiction.

 

9



--------------------------------------------------------------------------------

“Loan(s)” has the meaning assigned to such term in Section 2.1.

“Loan Documents” means this Agreement, the Term Loan Notes, and all other
documents executed and delivered in connection herewith or therewith, including
all amendments, modifications and supplements of or to all such documents.

“Loan Party” means the Borrower and any other Person (other than the Lenders and
the Administrative Agent) which now or hereafter executes and delivers to any
Lender or the Administrative Agent any Loan Document.

“Material Adverse Effect” means any fact or circumstance which (a) materially
and adversely affects the business, operation, property or financial condition
of the Borrower and the Subsidiaries taken as a whole or (b) has a material
adverse effect on the ability of the Borrower to perform its obligations under
this Agreement, the Term Loan Notes or the other Loan Documents.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Interest Rate Contracts, of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding (x) with respect to
Nonrecourse Indebtedness, $150,000,000, and with respect to Recourse
Indebtedness, $100,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Interest Rate Contract at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Interest Rate Contract were
terminated at such time.

“Merger with No Actual Change in Control” means (a) the stockholders of the
Borrower, immediately before such merger or consolidation, own, directly or
indirectly, immediately following such merger or consolidation, more than fifty
percent (50%) of the then outstanding shares of common stock (or the equivalent
in voting power of any class or classes of securities of the corporation
entitled to vote in elections of directors) of the corporation resulting from
such merger or consolidation (the “Surviving Company”) in substantially the same
proportion as their ownership of the Borrower’s outstanding common stock (or the
equivalent in voting power of any class or classes of securities of the Borrower
entitled to vote in elections of directors) immediately before such merger or
consolidation, and (b) the persons who were Continuing Directors immediately
prior to the execution of the agreement providing for such merger or
consolidation constitute more than fifty percent (50%) of the members of the
Board of Directors of the Surviving Company.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage(s)” means mortgages of real property constituting a Facility for which
the Borrower is the sole mortgagee.

 

10



--------------------------------------------------------------------------------

“Mortgage Expense” means, for any period and with respect to any Facility, the
total amount payable during such period by the mortgagor of such Facility to the
Borrower, including, without limitation, (a) interest and principal (as adjusted
from time to time) plus (b) all incremental charges to which the Facility is
subject under the mortgage.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“New Lender” has the meaning assigned to such term in Section 2.26(a).

“Nonrecourse Indebtedness” means, with respect to the Borrower or any
Subsidiary, Indebtedness of the Borrower or such Subsidiary that is secured by a
Lien on Property of the Borrower or such Subsidiary, as applicable, the sole
recourse for the repayment of which is such Property and where the Borrower or
such Subsidiary, as applicable, would not be liable for any deficiency after the
application of the proceeds of such Property to such Indebtedness, other than in
respect of environmental liabilities, fraud, misrepresentation and other similar
matters.

“Non-U.S. Lender” has the meaning assigned to such term in Section 10.14(a).

“Obligations” means, collectively, all of the indebtedness, liabilities and
obligations of the Borrower to the Lenders and the Administrative Agent, whether
now existing or hereafter arising, whether or not currently contemplated,
including, without limitation, those arising under the Loan Documents and under
any Interest Rate Contract to which a Lender or any Affiliate of a Lender is a
party.

“OFAC” has the meaning assigned to such term in Section 10.17(b).

“Operator” means (a) the lessee of any Facility owned or leased by the Borrower
and (b) the mortgagor of a Facility which is subject to a Mortgage to the extent
that such entity controls the operation of such Facility.

“Participant” has the meaning assigned to such term in Section 10.13(d)(i).

“Participant Register” has the meaning assigned to such term in
Section 10.13(e)(ii).

“Payor” has the meaning assigned to such term in Section 2.15.

“PBGC” means Pension Benefit Guaranty Corporation.

“Permitted Liens” means, as to any Person: (a) pledges or deposits by such
Person under workers’ compensation laws, unemployment insurance laws, social
security laws, or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness of such
Person), or leases to which such Person is a party, or deposits to secure public
or statutory obligations of such Person or deposits of Cash or United

 

11



--------------------------------------------------------------------------------

States Government Bonds to secure surety, appeal, performance or other similar
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent; (b) Liens imposed by law,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens, or Liens
arising out of judgments or awards against such Person with respect to which
such Person at the time shall currently be prosecuting an appeal or proceedings
for review; (c) Liens for taxes not yet subject to penalties for non-payment and
Liens for taxes the payment of which is being contested as permitted by
Section 6.6; (d) minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of, others for rights of way, highways and railroad
crossings, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real
properties; and (e) Liens incidental to the conduct of the business of such
Person or to the ownership of such Person’s property that were not incurred in
connection with Indebtedness of such Person, all of which Liens referred to in
this clause (e) do not in the aggregate materially impair the value of the
properties to which they relate or materially impair their use in the operation
of the business taken as a whole of such Person, and as to all the foregoing
only to the extent arising and continuing in the ordinary course of business.

“Person” means an individual, a corporation, a limited liability company, a
partnership, a joint venture, a trust or unincorporated organization, a joint
stock company or other similar organization, a government or any political
subdivision thereof, a court, or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Plan” means at any time an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either: (a) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower, or by the Borrower for any other
member of the Controlled Group, or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

“Post-Default Rate” means (a) in respect of any Loans, a rate per annum equal to
2% plus the otherwise applicable rate of interest thereon and (b) in respect of
other amounts payable by the Borrower hereunder (other than interest), a rate
per annum equal to 2% plus the otherwise applicable rate of interest from time
to time on Loans at the time of the Event of Default that resulted in the
Post-Default Rate being instituted.

“Principal Office” means the principal office of the Administrative Agent
presently located at 127 Public Square, Cleveland, Ohio 44114-1306.

“Projections” means the projections relating to the Borrower and its
Subsidiaries for the 4 year period 2012-2015, including balance sheets,
statements of operations and cash flows (together with related assumptions) as
furnished by the Borrower to the Administrative Agent.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Proposed Lender” has the meaning assigned to such term in Section 2.26(a).

 

12



--------------------------------------------------------------------------------

“Quarterly Dates” means the first day of each March, June, September and
December, the first of which shall be the first such day after the date of this
Agreement, provided that, if any such date is not a Business Day, the relevant
Quarterly Date shall be the next succeeding Business Day.

“Ratings” means the ratings from time to time established by the Ratings
Agencies for senior, unsecured, non-credit enhanced long-term debt of the
Borrower.

“Ratings Agencies” means Moody’s, S&P, and Fitch, or any successor or assignee
of any of them in the business of rating debt.

“Recourse Indebtedness” means, with respect to the Borrower or any Subsidiary,
all Indebtedness of the Borrower or such Subsidiary other than Nonrecourse
Indebtedness.

“Register” has the meaning assigned to such term in Section 10.13(e)(i).

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, any combination of Lenders having more
than 50% of the sum of (i) the unused Term Loan Commitments (at any time that
the Term Loan Commitments are in effect) and (ii) the Total Aggregate Exposure
then outstanding. The Term Loan Commitment of, and the Aggregate Exposure held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders as provided in Section 2.27(b).

“Required Payment” has the meaning assigned to such term in Section 2.15.

“S&P” means Standard and Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“Significant Acquisition” means an acquisition permitted under Section 7.4 or
7.8, provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than $750,000,000.

“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters World Spot Page (or any successor pages) for
the sale of Canadian Dollars or any other applicable currency for U.S. Dollars
at approximately 11:00 a.m., Cleveland, Ohio time, on such date (the “Applicable
Quotation Date”); provided that if, for any reason, no such spot rate is being
posted, such spot selling rate shall be determined by reference to such publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent, or, in the event no such service is selected, such
spot selling rate shall

 

13



--------------------------------------------------------------------------------

instead be the rate reasonably determined by the Administrative Agent as the
spot rate of exchange in the market where its foreign currency exchange
operations in respect of Canadian Dollars or such other applicable currency are
then being conducted, at or about 11:00 a.m., Cleveland, Ohio time, on the
Applicable Quotation Date for the purchase of Canadian Dollars or such other
applicable currency for delivery two Business Days later.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other entity, whether now existing or hereafter organized or
acquired: (a) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership or other entity,
in which such Person is a general partner or of which a majority of the
partnership or other equity interests are at the time owned by such Person
and/or one or more of its Subsidiaries, or (c) in the case of a joint venture,
in which such Person is a joint venturer and of which a majority of the
ownership interests are at the time owned by such Person and/or one or more of
its Subsidiaries. Unless the context otherwise requires, references in this
Agreement to “Subsidiary” or “Subsidiaries” shall be deemed to be references to
a Subsidiary or Subsidiaries of the Borrower.

“Surviving Company” has the meaning assigned to such term in the definition of
Merger with No Actual Change in Control contained in this Section 1.1.

“Tangible Net Worth” means the sum of capital surplus, earned surplus and
capital stock, minus deferred charges, intangibles and treasury stock, all as
determined in accordance with GAAP consistently applied.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans having
the same Interest Period made by each of the Lenders pursuant to Section 2.1.

“Term Loan(s)” has the meaning assigned to such term in Section 2.1.

“Term Loan Commitment” means, as to each Lender, the obligation of such Lender
to make Term Loans pursuant to Section 2.1.

“Term Loan Commitment Amount” means, as to each Lender, the amount of such
Lender’s Term Loan Commitment. The initial Term Loan Commitment Amount of each
Lender is set forth opposite such Lender’s name on Schedule 1.1 hereto under the
caption “Term Loan Commitment”, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable.
Such Term Loan Commitment Amounts may be (a) increased from time to time
pursuant to Section 2.26 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.13.

“Term Loan Commitment Maturity Date” means July 27, 2015, or any later date
established in accordance with Section 2.25.

“Term Loan Commitment Termination Date” means the earlier to occur of
(a) July 31, 2012, and (b) the disbursement of Term Loans in an aggregate
principal amount equal to the Total Term Loan Commitment Amount.

 

14



--------------------------------------------------------------------------------

“Term Loan Note” means a Term Loan Note made by the Borrower, in substantially
the form of Exhibit A, payable to the order of a Lender, evidencing the
obligation of the Borrower to repay the Term Loans made by such Lender, and
includes any Term Loan Note issued in exchange or substitution therefor.

“Term Loan Percentage” means, as of any date and with respect to each Lender, a
percentage equal to a fraction (a) the numerator of which is the Term Loan
Commitment Amount of such Lender on such date and (b) the denominator of which
is Total Term Loan Commitment Amount on such date. If the Term Loan Commitments
have terminated or expired, the Term Loan Percentage shall be determined based
upon the Aggregate Exposures, giving effect to any assignments of Term Loans
that occur after such termination or expiration and to any Lender’s status as a
Defaulting Lender at the time of determination. The initial Term Loan Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.1
hereto or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable.

“Total Aggregate Exposure” means, at any time, the outstanding principal balance
of the Term Loans of all Lenders.

“Total Term Loan Commitment Amount” means the aggregate Term Loan Commitment
Amount of all the Lenders which initially shall be the aggregate amount of Two
Hundred Fifty Million Canadian Dollars (CAD 250,000,000).

“Unencumbered Assets” means, on any date, net real estate investments (valued on
a book basis) of the Borrower that are not subject to any Lien which secures
indebtedness for borrowed money of the Borrower plus, without duplication, loan
loss reserves relating thereto, accumulated depreciation thereon plus Cash, as
all such amounts would appear on a consolidated balance sheet of the Borrower
prepared as of such date in accordance with GAAP.

“Upfront Fee” has the meaning assigned to such term in Section 2.7(a).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. Dollars, such amount, (b) with respect to any amount
denominated in Canadian Dollars, the amount of U.S. Dollars which is equivalent
to the amount so expressed in Canadian Dollars at the Spot Rate on such date of
determination and (c) with respect to any amount denominated in any other
currency, the amount of U.S. Dollars which is equivalent to the amount so
expressed in such other currency at the Spot Rate on such date of determination.

“U.S. Dollars” and “$” mean lawful money of the United States of America.

 

15



--------------------------------------------------------------------------------

Section 1.2 GAAP.

Any accounting terms used in this Agreement that are not specifically defined
herein shall have the meanings customarily given to them in accordance with GAAP
as in effect on the date of this Agreement, except that references in Article 5
to such principles shall be deemed to refer to such principles as in effect on
the date of the financial statements delivered pursuant thereto.

Section 1.3 Currency Matters.

For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to
amounts stated in U.S. Dollars, such amounts shall be deemed to refer to the
amount in U. S. Dollars or the U.S. Dollar Equivalent. For purposes of any
determination under Articles 6 and 7 (other than determinations under
Section 6.9, which are calculated as at the last day of each fiscal quarter of
the Borrower), the amount of each Investment, disposition or other applicable
transaction denominated in a currency other than U.S. Dollars shall be converted
into the U.S Dollar Equivalent thereof on the first Business Day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made, as such determinations shall be made in good faith
by the Borrower. Principal, interest, fees and all other amounts payable under
this Agreement or any other Loan Document to any Lender shall be payable in the
currency in which such Obligations are denominated, unless expressly stated
otherwise.

Article 2. Term Loan Commitments; Term Loans.

Section 2.1 Term Borrowing.

(a) Each Lender hereby severally agrees, on the terms and subject to the
conditions of this Agreement, to make a single term loan (each such loan and
each loan, if any, made under the Incremental Commitments, referred to
individually as a “Loan” or a “Term Loan” and, collectively, the “Loans” or the
“Term Loans”) to the Borrower on the Term Loan Commitment Termination Date or
any Business Day prior to the Term Loan Commitment Termination Date in a
principal amount equal to such Lender’s Term Loan Commitment as in effect on the
Effective Date.

(b) In addition, in the event of the establishment of one or more Incremental
Commitments as provided in Section 2.26, each Incremental Lender hereby
severally agrees, on the terms and subject to the conditions of this Agreement,
to make a single Term Loan to the Borrower on the effective date of the
establishment of each such Incremental Commitment, in a principal amount equal
to such Incremental Lender’s (i) increase to its Term Loan Commitment or
(ii) its Term Loan Commitment, as applicable.

(c) Each Term Borrowing shall consist of Term Loans made simultaneously by the
Lenders. After giving effect to each Term Loan the Total Aggregate Exposure
shall not exceed the Total Term Loan Commitment Amount as then in effect. Term
Borrowings prepaid or repaid, in whole or in part, may not be reborrowed.

Section 2.2 Notices Relating to Term Loans.

(a) The Borrower shall give the Administrative Agent written notice of each
borrowing, repayment and prepayment of each Term Loan. Each such Borrowing
Notice shall be irrevocable and shall be effective only if received by the
Administrative Agent not later than 1:00 p.m., Cleveland, Ohio time, on the date
that is three Business Days prior to the date of the proposed date of the
related borrowing or repayment or prepayment.

 

16



--------------------------------------------------------------------------------

(b) Each such notice of borrowing, repayment or prepayment shall specify the
amount (subject to Section 2.1(c) or 2.10, as applicable) to be borrowed, repaid
or prepaid, and the date of borrowing, repayment or prepayment (which shall be a
Business Day). The duration of each Interest Period shall be 30 days (as
specified in the definition of Interest Period) and on the last day of each
Interest Period each CDOR Loan shall automatically be continued for an
additional 30 day period provided that no Interest Period shall end later than
the Term Loan Commitment Maturity Date. The Administrative Agent shall notify
the Lenders of the content of each such Borrowing Notice promptly after its
receipt thereof.

Section 2.3 Disbursement of Loan Proceeds.

The Borrower shall give the Administrative Agent notice of each borrowing
hereunder of Term Loans as provided in Section 2.2 and the Administrative Agent
shall promptly notify the Lenders thereof. Not later than 1:00 p.m., Cleveland,
Ohio time, on the date specified for each borrowing hereunder, each Lender shall
transfer to the Administrative Agent, by wire transfer or otherwise, but in any
event in immediately available funds, the amount of the Term Loan to be made by
it on such date, and the Administrative Agent, upon its receipt thereof, upon
compliance with the requirements of Sections 4.1 and 4.2, as applicable, shall
disburse such sum to the Borrower by depositing the amount thereof in an account
of the Borrower designated by the Borrower and maintained with the
Administrative Agent. All borrowings shall be denominated in Canadian Dollars.

Section 2.4 Term Loan Notes, etc.

(a) Evidence of Loans. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Loan Note, which shall evidence such Lender’s Loans in addition to such accounts
or records. Each Term Loan Note shall, by its terms, mature in accordance with
the provisions of this Agreement.

(b) Notation of Amounts and Maturities, Etc. Each Lender is hereby irrevocably
authorized to record on the schedule attached to its Term Loan Note (or a
continuation thereof) the information contemplated by such schedule. The failure
to record, or any error in recording, any such information shall not, however,
affect the obligations of the Borrower hereunder or under any Term Loan Note to
pay any amount owing with respect to the Obligations. All such notations shall
constitute conclusive evidence of the accuracy of the information so recorded,
in the absence of manifest error.

 

17



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained in this Section 2.4, in
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.5 Payment of Term Loans; Termination of Commitments.

(a) All outstanding Term Loans shall be paid in full not later than the Term
Loan Commitment Maturity Date.

(b) In the event that the Borrower shall not have borrowed the initial Term
Loans pursuant to Section 2.1(a) on or prior to the Term Loan Commitment
Termination Date, the Term Loan Commitments shall terminate at 5:00 p.m.,
Cleveland, Ohio time, on the Term Loan Commitment Termination Date and
thereafter no Term Loans shall be made by the Lenders hereunder. Unless
previously terminated, the Term Loan Commitments shall terminate on the Term
Loan Commitment Maturity Date. The Borrower shall be entitled to prepay the
principal amount of the Term Loans provided that the Borrower shall give notice
of prepayment to the Administrative Agent as provided in Section 2.2, and any
prepayment of the Term Loans shall be in the minimum aggregate amount of CAD
3,000,000 and multiples of CAD 1,000,000 in excess thereof. Any amount prepaid
or repaid may not be reborrowed hereunder.

(c) Repayment of a CDOR Loan on a day other than the last day of the relevant
Interest Period relating thereto shall be subject to the provisions of
Section 2.22.

(d) To the extent the Administrative Agent or any Lender receives payment of any
amount under the Loan Documents, whether by way of payment by the Borrower,
set-off or otherwise, which payment is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, other law or equitable
cause, in whole or in part, then, to the extent of such payment received, the
Obligations or part thereof intended to be satisfied thereby shall be revived
and shall continue in full force and effect.

Section 2.6 Interest.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period commencing on the date of such Loan until such Loan shall be paid
in full, at a rate per annum, for each Interest Period relating thereto, equal
to the CDOR for such Loan for such Interest Period plus the Applicable Margin.

(b) Notwithstanding the foregoing, the Borrower shall pay interest on any Loan,
and on any other amount payable by the Borrower hereunder (to the extent
permitted by law) which are not paid in full when due (whether at stated
maturity, by acceleration or otherwise) for the period commencing on the due
date thereof until the same is paid in full at the applicable Post-Default Rate.

 

18



--------------------------------------------------------------------------------

(c) Except as provided in the next sentence, accrued interest on each Loan shall
be payable (i) on the last day of each Interest Period for such Loan and
(ii) upon the payment or repayment thereof (but only on the principal so paid or
repaid). Interest that is payable at the Post-Default Rate shall be payable from
time to time on demand of the Administrative Agent. Promptly after the
establishment of any interest rate provided for herein or any change therein,
the Administrative Agent will notify the Lenders and the Borrower thereof,
provided that the failure of the Administrative Agent to so notify the Lenders
and the Borrower shall not affect the obligations of the Borrower hereunder or
under any of the Term Loan Notes in any respect.

(d) Anything in this Agreement or any of the Term Loan Notes to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to any Lender to the extent that such Lender’s receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting rates of interest that may be charged or collected by such Lender. Any
such payments of interest that are not made as a result of the limitation
referred to in the preceding sentence shall be made by the Borrower to such
Lender on the earliest interest payment date or dates on which the receipt
thereof would be permissible under the laws applicable to such Lender limiting
rates of interest that may be charged or collected by such Lender. Such deferred
interest shall not bear interest.

Section 2.7 Fees.

(a) Upfront Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders, on the Effective Date, a fee (the “Upfront Fee”), as set
forth in a separate written agreement.

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders, pro rata according to their respective Term Loan
Percentages, a commitment fee (the “Commitment Fee”) on the daily average amount
of such Lender’s Term Loan Commitment Amount, for the period from the Effective
Date to and including the earlier of (i) the date such Lender’s Term Loan
Commitment is terminated, and (ii) the Term Loan Commitment Termination Date, at
a rate per annum equal to 20 basis points on the Total Term Loan Commitment
Amount. The accrued Commitment Fee shall be payable on the last day of the first
Interest Period for the initial Term Loans, or if there are no such Terms Loans,
on the Term Loan Commitment Termination Date.

(c) Agency Fee. The Borrower shall pay to the Administrative Agent, for its own
account, an annual administrative agency fee (the “Agency Fee”), as set forth in
a separate written agreement.

(d) The Upfront Fee, the Commitment Fee and the Agency Fee are hereinafter
sometimes referred to individually as a “Fee” and collectively as the “Fees”.

Section 2.8 Use of Proceeds of Loans.

The proceeds of the Loans hereunder may be used by the Borrower solely as
follows: (a) in connection with the consummation of the Borrower’s joint venture
with Chartwell Seniors Housing Trust in connection with the ownership and
operation of a portfolio of 42 high-quality seniors housing and care communities
in Canada and (b) for working capital and general corporate purposes.

 

19



--------------------------------------------------------------------------------

Section 2.9 Computations.

Interest on all Loans and each Fee shall be computed on the basis of a year of
360 days and actual days elapsed (including the first day but excluding the
last) occurring in the period for which payable. For purposes of disclosure
pursuant to the Interest Act (Canada), the annual rates of interest or fees to
which the rates of interest or fees provided in this Agreement and the other
Loan Documents (and stated herein or therein, as applicable, to be computed on
the basis of a year of 360 days or any other period of time less than a calendar
year) are equivalent, are the rates so determined multiplied by the actual
number of days in the applicable calendar year and divided by 360 or such other
period of time, respectively.

Section 2.10 Minimum Amounts of Borrowings and Repayments.

All borrowings shall exhaust the full remaining amount of the Term Loan
Commitments as follows: (i) Term Borrowings made pursuant to Section 2.1(a)
shall exhaust the Total Term Loan Commitment Amount as in effect on such date
and (ii) in the event of the establishment of one or more Incremental
Commitments as provided in Section 2.26, the Borrower shall borrow, on the
effective date of the establishment of each such Incremental Commitment, an
amount equal to the full amount of such Incremental Commitment. Except for
prepayments that result in the repayment of all Term Loans, each prepayment of
principal of Term Loans hereunder shall be in a minimum amount of CAD 3,000,000,
and if in excess thereof, in integral multiples of CAD 1,000,000. The
Administrative Agent and the Borrower may make immaterial mutually convenient
adjustments to the thresholds and multiples set forth above with respect to
prepayments.

Section 2.11 Time and Method of Payments.

All payments of principal, interest, Fees and other amounts (including
indemnities) payable by the Borrower hereunder shall be made in Canadian Dollars
(other than the Upfront Fee and the Agency Fee which shall be payable as
provided in the separate written agreements with respect to such Fees), in
immediately available funds, to the Administrative Agent at the Principal Office
not later than 11:00 a.m., Cleveland, Ohio time, on the date on which such
payment shall become due (and the Administrative Agent or any Lender for whose
account any such payment is to be made may, but shall not be obligated to, debit
the amount of any such payment that is not made by such time to any ordinary
deposit account of the Borrower, with the Administrative Agent or such Lender,
as the case may be). Additional provisions relating to payments are set forth in
Section 10.3. Each payment received by the Administrative Agent hereunder for
the account of a Lender shall be paid promptly to such Lender, in like funds,
for the account of such Lender’s Lending Office for application in respect of
which such payment is made.

 

20



--------------------------------------------------------------------------------

Section 2.12 Lending Offices.

The Loans made by each Lender shall be made and maintained at such Lender’s
Lending Office.

Section 2.13 Several Obligations.

The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve the other Lenders of their respective
obligations to make their Loans on such date, but no Lender shall be responsible
for the failure of the other Lenders to make Loans to be made by such other
Lenders.

Section 2.14 Pro Rata Treatment Among Lenders.

Except as otherwise provided herein: (a) each borrowing of Term Loans from the
Lenders under Section 2.1 will be made from the Lenders and each payment of each
Fee (other than the Upfront Fee and the Agency Fee) shall be made for the
account of the Lenders pro rata according to the amount of their respective Term
Loan Percentages and (b) each payment and repayment of principal of or interest
on Term Loans will be made to the Administrative Agent for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by such Lenders.

Section 2.15 Non-Receipt of Funds by the Administrative Agent.

Unless the Administrative Agent shall have been notified by a Lender or the
Borrower (the “Payor”) prior to the date on which such Lender is to make payment
to the Administrative Agent of the proceeds of a Loan to be made by it hereunder
or the Borrower is to make a payment to the Administrative Agent for the account
of one or more of the Lenders, as the case may be (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient of such payment shall, on demand, repay to
the Administrative Agent the amount made available to it together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) when
the recipient is a Lender, the Federal Funds Rate for such day, or (ii) when the
recipient is the Borrower, the rate of interest applicable to such Loan.

Section 2.16 Sharing of Payments and Set-Off Among Lenders.

The Borrower hereby agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option, to offset balances held by it at any of
its offices against any principal of or interest on any of its Loans hereunder
or any Fee payable to it, that is not paid when due (regardless of whether such
balances are then due the Borrower), in which case it shall promptly

 

21



--------------------------------------------------------------------------------

notify the Borrower and the Administrative Agent thereof, provided that its
failure to give such notice shall not affect the validity thereof. If a Lender
shall effect payment of any principal of or interest on Term Loans held by it
under this Agreement or any Fee through the exercise of any right of set-off,
banker’s lien, counterclaim or similar right, it shall promptly purchase from
the other Lenders participations in the Term Loans held by the other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment pro rata in accordance with the unpaid amount of principal and interest
on the Term Loans held by each of them and the Fees due them. To such end all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation in the Term Loans held by the other Lenders may exercise all
rights of set-off, banker’s lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender were a direct holder of Term Loans
in the amount of such participation. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower.

Section 2.17 Intentionally Omitted.

Section 2.18 Additional Costs; Capital Requirements.

(a) In the event that any Change in Law shall impose, modify or deem applicable
or result in the application of, any capital maintenance, capital ratio or
similar requirement against commitments made by any Lender hereunder, and the
result of any event referred to above is to impose upon any Lender or any
corporation controlling any Lender or increase any capital requirement
applicable as a result of the making or maintenance of such Lender’s commitments
or the obligation of the Borrower hereunder with respect to such commitments
(which imposition of capital requirements may be determined by each Lender’s
reasonable allocation of the aggregate of such capital increases or
impositions), then, within ten Business Days of demand made by such Lender as
promptly as practicable after it obtains knowledge that such Change in Law
exists and determines to make such demand, the Borrower shall pay to such Lender
from time to time as specified by such Lender additional amounts which shall be
sufficient to compensate such Lender or such controlling corporation for such
imposition of or increase in capital requirements together with interest on each
such amount from the date demanded until payment in full thereof at the
Post-Default Rate. A certificate setting forth in reasonable detail the amount
necessary to compensate such Lender or such controlling corporation as a result
of an imposition of or increase in capital requirements submitted by such Lender
to the Borrower shall be conclusive, absent manifest error, as to the amount
thereof. All references to any “Lender” shall be deemed to include any
participant of such Lender.

(b) In the event that any Change in Law shall: (i) change the basis of taxation
of any amounts payable to any Lender under this Agreement in respect of any
Obligations including, without limitation, CDOR Loans (other than taxes imposed
on the overall net income of such Lender for any such Loans by the United States
of America or the jurisdiction in which such Lender has its principal office);
or (ii) impose or modify any reserve, Federal Deposit Insurance Corporation
premium or assessment, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other

 

22



--------------------------------------------------------------------------------

liabilities of, such Lender; or (iii) impose any other conditions affecting this
Agreement in respect of extensions of credit, including, without limitation,
CDOR Loans (or any of such extensions of credit, assets, deposits or
liabilities); and the result of any event referred to in clause (i), (ii) or
(iii) above shall be to increase such Lender’s costs of making or maintaining
any extensions of credit including, without limitation, CDOR Loans, or its
commitments (including its Term Loan Commitment), or to reduce any amount
receivable by such Lender hereunder in respect of any such commitment (such
increases in costs and reductions in amounts receivable are hereinafter referred
to as “Additional Costs”), then, within ten Business Days of demand made by such
Lender as promptly as practicable after it obtains knowledge that such a Change
in Law exists and determines to make such demand (a copy of which demand shall
be delivered to the Administrative Agent), the Borrower shall pay to such Lender
from time to time as specified by such Lender, additional amounts which shall be
sufficient to compensate such Lender for such increased cost or reduction in
amounts receivable by such Lender from the date of such Change in Law, together
with interest on each such amount from the date demanded until payment in full
thereof at the Post-Default Rate. All references to any “Lender” shall be deemed
to include any participant of such Lender.

(c) Determinations by any Lender for purposes of this Section 2.18 of the effect
of any Change in Law on its costs of making or maintaining Loans or on amounts
receivable by it in respect thereof, and of the additional amounts required to
compensate such Lender in respect of any Additional Costs, shall be set forth in
writing in reasonable detail describing the Additional Costs together with a
calculation demonstrating the allocation to the Borrower of such Additional
Costs which shall be conclusive, absent manifest error. The obligations of the
Borrower under this Section 2.18 shall survive the payment of the Obligations
and the termination of this Agreement.

Section 2.19 Intentionally Omitted.

Section 2.20 Illegality.

Notwithstanding any other provision in this Agreement, in the event that on or
after the date hereof any Change in Law shall make it unlawful for any Lender or
its applicable Lending Office to make or maintain its Loans (and, in the opinion
of such Lender, the designation of a different applicable Lending Office would
either not avoid such unlawfulness or would be disadvantageous to such Lender),
then such Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent), following which (a) such Lender’s Term Loan Commitment
shall be suspended until such time as such Lender may again make and maintain
its Loans hereunder and (b) if such law shall so mandate, such Lender’s Loans
shall be prepaid by the Borrower, together with accrued and unpaid interest
thereon and all other amounts payable by the Borrower under this Agreement, on
or before such date as shall be mandated by such law.

Section 2.21 Intentionally Omitted.

 

23



--------------------------------------------------------------------------------

Section 2.22 Indemnification.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall compensate such Lender for any loss (including loss
of profit), cost or expense incurred by such Lender (as reasonably determined by
such Lender) as a result of:

(a) any payment or repayment of a CDOR Loan held by such Lender on a date other
than the last day of an Interest Period for such CDOR Loan except pursuant to
Section 2.20;

(b) any failure by the Borrower to borrow a CDOR Loan on the date for such
borrowing specified in the relevant Borrowing Notice under Section 2.2,

such compensation to include, without limitation, an amount equal to: (i) any
loss or expense suffered by such Lender during the period from the date of
receipt of such early payment or repayment or prepayment or the date of such
failure to the last day of such Interest Period if the rate of interest
obtainable by such Lender upon the redeployment of an amount of funds equal to
such Lender’s pro rata share of such payment, prepayment or failure to borrow is
less than the rate of interest applicable to such CDOR Loan for such Interest
Period, and (ii) any loss or expense suffered by such Lender in liquidating
deposits prior to maturity which correspond to such Lender’s pro rata share of
such payment, repayment, prepayment or failure to borrow. The determination by
each such Lender of the amount of any such loss or expense, when set forth in a
written notice to the Borrower, containing such Lender’s calculation thereof in
reasonable detail, shall be presumed correct, in the absence of manifest error.
The obligations of the Borrower under this Section 2.22 shall survive the
payment of the Obligations and the termination of this Agreement.

Section 2.23 Intentionally Omitted.

Section 2.24 Intentionally Omitted.

Section 2.25 Extension of Term Loan Commitment Maturity Date.

Subject to the following provisions, the Borrower shall have the option to
extend the initial Term Loan Commitment Maturity Date to July 27, 2016. By
written notice to the Administrative Agent delivered at least 30 days, but not
more than 90 days, prior to the initial Term Loan Commitment Maturity Date, so
long as no Default or Event of Default has occurred since the date of this
Agreement, the Borrower may request such extension of the initial Term Loan
Commitment Maturity Date (which request shall be accompanied by a Compliance
Certificate). Promptly upon receipt of such written notice, the Administrative
Agent shall deliver a copy to each Lender and the initial Term Loan Commitment
Maturity Date shall be deemed so extended. In the event that the Borrower shall
have delivered an extension notice under this Section 2.25, the Borrower shall
pay to the Administrative Agent for the ratable benefit of the Lenders on the
initial Term Loan Commitment Maturity Date, a non-refundable extension fee in an
amount equal to 15 basis points multiplied by the Total Aggregate Exposure, as
then in effect.

 

24



--------------------------------------------------------------------------------

Section 2.26 Increase in Total Term Loan Commitment Amount.

(a) In the event that the Lenders shall have made the initial Term Loans
pursuant to Section 2.1(a) on or prior to the Term Loan Commitment Termination
Date, the Borrower may at its sole expense and effort and after consulting with
the Administrative Agent, at any time after the Term Loan Commitment Termination
Date, request: (i) one or more Lenders to establish (in the sole and absolute
discretion of each such Lender) additional Term Loan Commitments and/or (ii) one
or more other lending institutions acceptable to the Administrative Agent (each,
a “New Lender”) to become “Lenders” and establish Term Loan Commitments
hereunder (each such existing Lender and each New Lender being referred to as a
“Proposed Lender”). To request an extension of additional or new Term Loan
Commitments pursuant to this Section 2.26 (the “Incremental Commitment”), the
Borrower shall submit to the Administrative Agent a written request signed by
the Borrower and in form approved by the Administrative Agent (the “Increase
Request”), which shall specify, as the case may be: (A) each such existing
Lender and the amount of the proposed additional Term Loan Commitment, or
(B) the proposed Term Loan Commitment for each New Lender. Promptly following
receipt of the Increase Request, the Administrative Agent shall advise each
Proposed Lender of the details thereof.

(b) If one or more Proposed Lender(s) shall have unconditionally agreed to such
Increase Request in a writing delivered to the Borrower and the Administrative
Agent at any time prior to the 30th day following the date of the delivery to
such Proposed Lenders(s) of the Increase Request (each such Proposed Lender
being hereinafter referred to as an “Incremental Lender”), then: (x) each such
Incremental Lender which shall then be an existing Lender shall have its Term
Loan Commitment increased by the amount set forth in the Increase Request, and
(y) each such Incremental Lender which shall then be a New Lender shall be and
become a “Lender” hereunder having a Term Loan Commitment equal to the amount
set forth in such Increase Request, provided, however, that (1) immediately
before and after giving effect thereto, no Default or Event of Default shall or
would exist, (2) each such Incremental Lender shall have executed and delivered
to the Administrative Agent a supplement to this Agreement providing for its
increased Term Loan Commitment or its Term Loan Commitment, as applicable, in
form approved by the Administrative Agent, (3) immediately after giving effect
thereto, the aggregate amount of the Incremental Commitments established
pursuant to this Section 2.26 shall not exceed CAD 250,000,000, (4) the increase
of the Total Term Loan Commitment Amount specified in the Increase Request shall
be not less than CAD 25,000,000 or an integral multiple thereof, (5) the minimum
Term Loan Commitment established by each Incremental Lender which is a New
Lender shall be in an amount of not less than CAD 15,000,000 or an integral
multiple of CAD 1,000,000 in excess thereof, (6) the minimum increase to the
Term Loan Commitment established by each Incremental Lender which is an existing
Lender shall be in an amount of not less than CAD 5,000,000 or an integral
multiple of CAD 1,000,000 in excess thereof and (7) on the effective date of
each Incremental Commitment, the Borrower shall borrow an amount equal to the
full amount of such Incremental Commitment.

Section 2.27 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

25



--------------------------------------------------------------------------------

(a) the Term Loan Commitment and the Aggregate Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.6, other than in respect of an
increase in the amount of such Defaulting Lender’s Term Loan Commitment or an
extension of the Term Loan Commitment Maturity Date), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which adversely affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and subject to any applicable requirements of law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing to the Borrower or the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (iii) third, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction, provided that if
such payment is (x) a prepayment of the principal amount of any Loan and
(y) made at a time when the conditions set forth in Article 4 are satisfied,
such payment shall be applied solely to prepay the Loans of all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loan of any
Defaulting Lender.

(c) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall purchase at par
such of the Term Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Term Loans in
accordance with its Term Loan Percentage. Except as expressly modified by this
Section 2.27, the performance by the Borrower under any Loan Documents shall not
be excused or otherwise modified as a result of this Section 2.27.

(d) In the event that any Lender becomes a Defaulting Lender, the Borrower shall
have the right, at its own expense, upon notice to such Lender and the
Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6) all its interest, rights and obligations under this Agreement to
one or more other financial institutions acceptable to (i) the Borrower (unless
an Event of Default has occurred and is continuing) and (ii) the Administrative
Agent, which consent, in each case shall not be unreasonably withheld, which
financial institution shall assume such obligations; provided that (A) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority, and (B) the Borrower or the assignee or assignees, as
the case may be, shall pay to such Defaulting Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder. Upon receipt by such Defaulting
Lender of all amounts required to be paid to such Lender pursuant to this
Section 2.27, the Administrative Agent shall be entitled (but not obligated) and
authorized to execute an Assignment and Assumption on behalf of such Defaulting
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the assignee shall be effective for purposes of this Section 2.27 and
Section 10.13. A Defaulting Lender shall not be required to make any such
assignment if, prior to the Administrative Agent’s approval of such assignment,
the circumstances entitling the Borrower to require such assignment cease to
apply.

 

26



--------------------------------------------------------------------------------

Article 3. Representations and Warranties.

The Borrower hereby represents and warrants to the Lenders and the
Administrative Agent that:

Section 3.1 Organization.

(a) Each of the Borrower and the Subsidiaries is duly organized and validly
existing under the laws of its state of organization and has the power to own
its assets and to transact the business in which it is presently engaged.

(b) Each of the Borrower and the Subsidiaries is in good standing in its state
of organization and in each state in which the character of the properties owned
or the business transacted requires qualification, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 3.2 Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform the Loan Documents to
be executed by it. The Borrower has the power to request extensions of credit
hereunder and has taken all necessary action, corporate or otherwise, to
authorize the extensions of credit hereunder on the terms and conditions of this
Agreement. The Borrower has taken all necessary action, corporate or otherwise,
to authorize the execution, delivery and performance of the Loan Documents to be
executed by it. No consent or approval of any Person (including, without
limitation, any stockholder of the Borrower), no consent or approval of any
landlord or mortgagee, no waiver of any Lien or right of distraint or other
similar right and no consent, license, certificate of need, approval,
authorization or declaration of any governmental authority, bureau or agency, is
or will be required in connection with the execution, delivery or performance by
the Borrower of, the extensions of credit under, or the validity or
enforceability of, the Loan Documents, except as set forth on Schedule 3.2
hereto, each of which either has been duly and validly obtained on or prior to
the date hereof and is now in full force and effect, or is designated on
Schedule 3.2 as waived by the Required Lenders.

Section 3.3 No Violation of Law or Agreements.

The execution and delivery by the Borrower of each Loan Document to which it is
a party, the performance by it thereunder and the extensions of credit
hereunder, will not violate any provision of law and will not conflict with or
result in a breach of any order, writ, injunction, ordinance, resolution,
decree, or other similar document or instrument of any court or governmental
authority, bureau or agency, domestic or foreign, or any certificate of
incorporation or by-laws or other organizational document of the Borrower, or
create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which the
Borrower is a party, or by which the Borrower is bound or any of its properties
or assets is affected, except for such defaults and breaches which in the
aggregate could not have a Material Adverse Effect, or result in the imposition
of any Lien of any nature whatsoever upon any of the properties or assets owned
by or used in connection with the business of the Borrower.

 

27



--------------------------------------------------------------------------------

Section 3.4 Due Execution, Validity, Enforceability.

This Agreement and each other Loan Document to which the Borrower is a party has
been duly executed and delivered by the Borrower and each constitutes the valid
and legally binding obligation of the Borrower, enforceable in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors’ rights
generally and except that the remedy of specific performance and other equitable
remedies are subject to judicial discretion.

Section 3.5 Title to Properties.

Each of the Borrower and the Subsidiaries has good and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary course of its business, except for such defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.6 Judgments, Actions, Proceedings.

Except as set forth on Schedule 3.6 hereto, there are no outstanding judgments,
investigations, actions or proceedings, including, without limitation, any
Environmental Proceeding, pending before any court or governmental authority,
bureau or agency, with respect to or, to the best of the Borrower’s knowledge,
threatened against or affecting the Borrower or any of the Subsidiaries or any
of their respective assets involving, in the case of any court proceeding, a
claim in excess of $2,000,000, nor, to the best of the Borrower’s knowledge, is
there any reasonable basis for the institution of any such action or proceeding
that is probable of assertion, nor are there any pending actions or proceedings
in which the Borrower or any of the Subsidiaries is a plaintiff or complainant,
involving, in the case of any court proceeding, a claim in excess of $2,000,000.

Section 3.7 No Defaults, Compliance With Laws.

Except as set forth on Schedule 3.7 hereto, none of the Borrower or any of the
Subsidiaries is in default under any agreement, ordinance, resolution, decree,
bond, note, indenture, order or judgment to which it is a party or by which it
is bound, or any other agreement or other instrument by which any of the
properties or assets owned by it or used in the conduct of its business is
affected, which default could have a Material Adverse Effect. Each of the
Borrower and the Subsidiaries has complied and is in compliance in all respects
with all applicable laws, ordinances and regulations, resolutions, ordinances,
decrees, executive orders, judgments and other similar documents and instruments
of all courts and governmental authorities, bureaus and agencies, domestic and
foreign, including, without limitation, all applicable provisions of the
Americans with Disabilities Act (42 U.S.C. §12101-12213) and the regulations
issued thereunder and all applicable Environmental Laws and Regulations,
non-compliance with which could have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

Section 3.8 Burdensome Documents.

Except as set forth on Schedule 3.8 hereto, neither the Borrower nor any of the
Subsidiaries is a party to or bound by, nor are any of the properties or assets
owned by any of them used in the conduct of its businesses affected by, any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment, including, without limitation, any of the foregoing relating to any
Environmental Liability, that materially and adversely affects their respective
businesses, assets or conditions, financial or otherwise.

Section 3.9 Financial Statements; Projections.

(a) Each of the Financial Statements is complete and presents fairly the
consolidated financial position of the Borrower and its Subsidiaries as at its
date and the consolidated results of operations of the Borrower and its
Subsidiaries for the fiscal year of the Borrower ended on such date, and has
been prepared in accordance with GAAP. Neither the Borrower nor any of the
Subsidiaries has any material obligation, liability or commitment, direct or
contingent (including, without limitation, any Environmental Liability), that is
not reflected in the Financial Statements. There has been no material adverse
change in the financial position or operations of the Borrower or any of the
Subsidiaries since the date of the latest balance sheet included in the
Financial Statements (the “Latest Balance Sheet”). The Borrower’s fiscal year is
the twelve-month period ending on December 31 in each year.

(b) The Projections have been prepared on the basis of the assumptions
accompanying them and reflect as of the date thereof the Borrower’s good faith
projections, after reasonable analysis, of the matters set forth therein, based
on such assumptions.

Section 3.10 Tax Returns.

Each of the Borrower and the Subsidiaries has filed all federal, state and local
tax returns required to be filed by it and has not failed to pay any taxes, or
interest and penalties relating thereto, on or before the due dates thereof,
except where such failure to file or failure to pay could not, individually or
in the aggregate, have a Material Adverse Effect. Except to the extent that
reserves therefor are reflected in the Financial Statements: (i) there are no
material federal, state or local tax liabilities of the Borrower or any of the
Subsidiaries, due or to become due for any tax year ended on or prior to the
date of the Latest Balance Sheet relating to such entity, whether incurred in
respect of or measured by the income of such entity, that are not properly
reflected in the Latest Balance Sheet relating to such entity, and (ii) there
are no material claims pending or, to the knowledge of the Borrower, proposed or
threatened against the Borrower or any of the Subsidiaries for past federal,
state or local taxes, except those, if any, as to which proper reserves are
reflected in the Financial Statements.

Section 3.11 Intangible Assets.

Each of the Borrower and the Subsidiaries possesses all patents, trademarks,
service marks, trade names, and copyrights, and rights with respect to the
foregoing, necessary to conduct its business as now conducted and as proposed to
be conducted, without any conflict with the patents, trademarks, service marks,
trade names, and copyrights and rights with respect to the foregoing, of any
other Person.

 

29



--------------------------------------------------------------------------------

Section 3.12 Regulation U.

No part of the proceeds received by the Borrower from the Loans will be used
directly or indirectly for: (a) any purpose other than as set forth in
Section 2.8, or (b) the purpose of purchasing or carrying, or for payment in
full or in part of Indebtedness that was incurred for the purposes of purchasing
or carrying, any “margin stock”, as such term is defined in §221.3 of Regulation
U of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter
II, Part 221.

Section 3.13 Name Changes, Mergers, Acquisitions.

Except as set forth on Schedule 3.13 hereto, the Borrower has not within the
six-year period immediately preceding the date of this Agreement changed its
name, been the surviving entity of a merger or consolidation, or, except in the
ordinary course of business, acquired all or substantially all of the assets of
any Person.

Section 3.14 Full Disclosure.

Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Administrative Agent or any Lender
by or on behalf of the Borrower in connection with this Agreement or the
transactions contemplated herein or pursuant hereto, contains any untrue
statement of a material fact, or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading, as of
the date such statement was made. There is no fact known to the Borrower that
has, or would in the now foreseeable future have, a Material Adverse Effect,
which fact has not been set forth herein, in the Financial Statements, in
filings with the Securities and Exchange Commission or in any certificate,
opinion or other written statement so made or furnished to the Administrative
Agent or the Lenders.

Section 3.15 Licenses and Approvals.

(a) Each of the Borrower and the Subsidiaries has all necessary licenses,
permits and governmental authorizations, including, without limitation,
licenses, permits and authorizations arising under or relating to Environmental
Laws and Regulations, to own and operate its properties and to carry on its
business as now conducted, the absence of which would have a Material Adverse
Effect.

(b) To the best of the Borrower’s knowledge, no violation exists of any
applicable law pertaining to the ownership or operation of any Facility of the
Borrower or any Operator that would have a reasonable likelihood of leading to
revocation of any license necessary for the operation of such Facility.

Section 3.16 ERISA.

(a) Except as set forth on Schedule 3.16 hereto, no Employee Benefit Plan is
maintained or has ever been maintained by any Loan Party or any ERISA Affiliate,
nor has any Loan Party or any ERISA Affiliate ever contributed to a
Multiemployer Plan.

 

30



--------------------------------------------------------------------------------

(b) There are no agreements which will provide payments to any officer,
employee, shareholder or highly compensated individual which will be “parachute
payments” under 280G of the Code that are nondeductible to any Loan Party and
which will be subject to tax under Section 4999 of the Code for which any Loan
Party will have a material withholding liability.

Section 3.17 REIT Status.

The Borrower currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. None of the Subsidiaries currently has
REIT Status.

Section 3.18 OFAC.

None of the Borrower or any Subsidiary: (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person. None of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

Article 4. Conditions to Extensions of Credit.

Section 4.1 Conditions to Initial Term Loan(s).

The obligations of the Lenders to make Term Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.6):

(a) The Administrative Agent shall have received:

(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party, or (B) written evidence satisfactory to the Administrative
Agent (which may include facsimile transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement; and

(ii) any promissory note requested by a Lender pursuant to Section 2.4(a)
payable to the order of each such requesting Lender.

(b) The Borrower shall have paid all fees and expenses due and owing pursuant to
the terms of, and in connection with, this Agreement for which the Borrower
shall have been billed on or before the Effective Date, including, but not
limited to, payment to the Administrative Agent (i) for the account of the
Lenders, of the Upfront Fee and (ii) for its own account, of the Agency Fee.

 

31



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) from
Shumaker, Loop & Kendrick, LLP, counsel to the Borrower, covering such matters
relating to the Borrower and this Agreement as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received complete copies of the
Financial Statements and the Projections, each certified as such in a
certificate executed by an executive officer of the Borrower.

(e) The Administrative Agent shall have received copies of the following:

(i) All of the consents, approvals and waivers referred to on Schedule 3.2
hereto (except only those which, as stated on Schedule 3.2, shall not be
delivered);

(ii) The certificate of incorporation (or other organizational documents) of the
Borrower, certified by the Secretary of State of its state of organization;

(iii) The by-laws (or other organizational documents) of the Borrower, certified
by its secretary;

(iv) All action taken by the Borrower, corporate or otherwise, to authorize the
execution, delivery and performance of each of the Loan Documents to which it is
a party and the transactions contemplated thereby, certified by its secretary;

(v) Good standing certificates as of a recent date, with respect to the Borrower
from the Secretary of State of its state of organization and each state in which
it is qualified to do business; and

(vi) An incumbency certificate (with specimen signatures) with respect to the
Borrower.

(f)     (i) The Borrower shall have complied and shall then be in compliance
with all of the terms, covenants and conditions of this Agreement;

(ii) After giving effect to the initial Term Loan there shall exist no Default
or Event of Default; and

(iii) The representations and warranties contained in Article 3 shall be true
and correct on the Effective Date;

and the borrowing by the Borrower of the initial Term Loan hereunder shall
constitute a representation and warranty by the Borrower as of the Effective
Date that the conditions set forth in this Section 4.1(f) have been satisfied.

 

32



--------------------------------------------------------------------------------

(g) The Borrower shall have consummated the joint venture with Chartwell Seniors
Housing Trust in connection with the ownership and operation of a portfolio of
42 high-quality seniors housing and care communities in Canada.

(h) The Borrower shall have delivered to the Administrative Agent such
reasonable documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act, to the
extent reasonably requested by the Administrative Agent or any Lender.

(i) All legal matters incident to the initial Loans shall be satisfactory to
counsel to the Administrative Agent.

Section 4.2 Additional Conditions.

The obligation of each Lender to make a Term Loan is subject to the satisfaction
of the following additional conditions:

(a) The Borrower shall have delivered to the Administrative Agent a Borrowing
Notice in accordance with Section 2.2.

(b) The Borrower shall have complied and shall then be in compliance with all of
the terms, covenants and conditions of this Agreement;

(i) At the time of and immediately after giving effect to such requested Loan
there shall exist no Default or Event of Default; and

(ii) The representations and warranties contained in Article 3 shall be true and
correct on and as of such date as if made on and as of such date (provided
(A) Section 3.6 shall relate only to claims in excess of $5,000,000 as of such
date and (B) for purposes of this Section 4.2, the representations and
warranties contained in Section 3.9(a), other than the penultimate sentence
thereof, shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 5.1 and 5.2);

Each borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof that the matters specified in this
Section 4.2(b) have been satisfied.

(c) All legal matters incident to such Term Loan shall be satisfactory to
counsel to the Administrative Agent.

Article 5. Delivery of Financial Reports, Documents and Other Information.

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower shall deliver to each Lender:

 

33



--------------------------------------------------------------------------------

Section 5.1 Annual Financial Statements.

Annually, as soon as available, but in any event within 90 days after the last
day of each of its fiscal years, a consolidated balance sheet of the Borrower
and its Subsidiaries as at such last day of the fiscal year, and consolidated
statements of income and retained earnings and statements of cash flow, for such
fiscal year, each prepared in accordance with generally accepted accounting
principles consistently applied, in reasonable detail, and certified without
qualification by a nationally recognized independent public accounting firm or
by any other certified public accounting firm satisfactory to the Administrative
Agent as fairly presenting the financial position and results of operations of
the Borrower and its Subsidiaries as at and for the year ending on its date and
as having been prepared in accordance with GAAP; provided, however, the Borrower
may satisfy its obligations to deliver the financial statements described in
this Section 5.1 by furnishing to the Lenders a copy of its annual report on
Form 10-K in respect of such fiscal year together with the financial statements
required to be attached thereto, provided the Borrower is required to file such
annual report on Form 10-K with the Securities and Exchange Commission and such
filing is actually made.

Section 5.2 Quarterly Financial Statements.

As soon as available, but in any event within 45 days after the end of each of
the Borrower’s fiscal quarters, a consolidated balance sheet of the Borrower and
the Subsidiaries as of the last day of such quarter and consolidated statements
of income and retained earnings and statements of cash flow, for such quarter,
and on a comparative basis figures for the corresponding date or period of the
immediately preceding fiscal year, all in reasonable detail, each such statement
to be certified in a certificate of the chief financial officer of the Borrower
as accurately presenting the financial position and the results of operations of
the Borrower and its Subsidiaries as at its date and for such quarter and as
having been prepared in accordance with GAAP (subject to year-end audit
adjustments); provided, however, the Borrower may satisfy its obligations to
deliver the financial statements described in this Section 5.2 by furnishing to
the Lenders a copy of its quarterly report on Form 10-Q in respect of such
fiscal quarter together with the financial statements required to be attached
thereto, provided the Borrower is required to file such quarterly report on Form
10-Q with the Securities and Exchange Commission and such filing is actually
made.

Section 5.3 Compliance Information.

Promptly after a written request therefor, such other financial data or
information evidencing compliance with the requirements of this Agreement, the
Term Loan Notes and the other Loan Documents, as any Lender may reasonably
request from time to time.

Section 5.4 Compliance Certificate.

At the same time as it delivers the financial statements required under the
provisions of Sections 5.1 and 5.2, a certificate of the chief executive officer
or chief financial officer of the Borrower to the effect that no Default or
Event of Default and that no default under any other agreement to which the
Borrower is a party or by which it is bound, or by which, to the best knowledge
of the Borrower, any of its properties or assets, taken as a whole, may be

 

34



--------------------------------------------------------------------------------

materially affected, and no event which, with the giving of notice or the lapse
of time, or both, would constitute such an Event of Default or default, exists,
or, if such cannot be so certified, specifying in reasonable detail the
exceptions, if any, to such statement. Such certificate shall be accompanied by
a detailed calculation indicating compliance with the covenants contained in
Sections 6.9, 7.1(f), 7.8(d), and 7.14 in the form annexed hereto as Exhibit C.

Section 5.5 Business Plan and Projections.

Not later than January 31st in each year, copies of the Borrower’s business plan
and financial projections for the upcoming three (3) fiscal years (together with
a copy in writing of the assumptions on which such business plan and projections
were based), each certified by the Borrower’s chief financial officer and
illustrating the projected income statements, balance sheets and statements of
changes in cash flow on a consolidated basis.

Section 5.6 Portfolio Information.

(a) As soon as available but in any event not less than 45 days after the end of
each fiscal quarter of the Borrower, (i) a copy of the quarterly “HCN
Supplemental Information” posted on the Borrower’s website (which includes
financial information relating to the Borrower’s portfolio), or (ii) if such
“HCN Supplemental Information” is not available, a report, with respect to the
quarterly period immediately prior to the fiscal quarter for which such report
is submitted, containing financial information with respect to the Borrower’s
portfolio in a form substantially similar to that set forth in the most recently
posted “HCN Supplemental Information”.

(b) Such other information regarding the financial condition of the Operators as
the Administrative Agent may from time to time reasonably request, subject to
each of their agreement that all such information shall be and remain
confidential and none of such information may be distributed to any other Person
without the Borrower’s prior consent.

Section 5.7 Accountants’ Reports.

Promptly upon receipt thereof, copies of all material reports submitted to the
Borrower by its independent accountants in connection with any annual or interim
audit of the books of the Borrower or its Subsidiaries made by such accountants
which material reports are a necessary part of such annual or interim audit.

Section 5.8 Copies of Documents.

Promptly upon their becoming available, copies of any: (i) financial statements,
non-routine reports and notices (other than routine correspondence), any of
which are of a material nature, requests for waivers and proxy statements, in
each case, delivered by the Borrower or any of its Subsidiaries to any of their
respective existing lending institutions or creditors; (ii) correspondence or
notices received by the Borrower from any federal, state or local governmental
authority that regulates the operations of the Borrower or any of its
Subsidiaries, relating to an actual or threatened change or development that
would be materially adverse to the Borrower or any Subsidiary;
(iii) registration statements and any amendments and supplements thereto, and
any regular and periodic reports, if any, filed by the Borrower or any of its

 

35



--------------------------------------------------------------------------------

Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of the said Commission; and (iv) at the request of the Administrative
Agent, any appraisals received by the Borrower or any of its Subsidiaries with
respect to the properties or assets of the Borrower or its Subsidiaries during
the term of this Agreement.

Section 5.9 Notices of Defaults.

Promptly, notice of the occurrence of any Default or Event of Default, or any
event that would constitute or cause a Material Adverse Effect.

Section 5.10 ERISA Notices and Requests.

(a) Concurrently with such filing, a copy of each Form 5500 that is filed with
respect to each Plan with the IRS; and

(b) Promptly, upon their becoming available, copies of: (i) all correspondence
with the PBGC, the Secretary of Labor or any representative of the Internal
Revenue Service with respect to any Plan, relating to an actual or threatened
change or development that would be materially adverse to the Borrower; (ii) all
actuarial valuations received by the Borrower with respect to any Plan; and
(iii) any notices of Plan termination filed by any Plan Administrator (as those
terms are used in ERISA) with the PBGC and of any notices from the PBGC to the
Borrower with respect to the intent of the PBGC to institute involuntary
termination proceedings.

Section 5.11 Additional Information.

Such other material additional information regarding the business, affairs and
condition of the Borrower as the Administrative Agent may from time to time
request, including, without limitation, as soon as available but in any event
not less than 45 days after the end of each fiscal quarter of the Borrower,
schedules, in form and substance satisfactory to the Administrative Agent, with
respect to the Borrower on a consolidated basis, of recorded liabilities,
unfunded commitments, contingent liabilities, any off balance sheet financings
including synthetic lease transactions and sale-leaseback arrangements and other
similar material items, in each case, covering such quarter.

Article 6. Affirmative Covenants.

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower shall, and if applicable shall cause the
Subsidiaries to:

Section 6.1 Books and Records.

Keep proper books of record and account in a manner reasonably satisfactory to
the Administrative Agent in which full and true entries shall be made of all
dealings or transactions in relation to its business and activities.

 

36



--------------------------------------------------------------------------------

Section 6.2 Inspections and Audits.

Permit the Administrative Agent to make or cause to be made (prior to an Event
of Default, at the Lenders’ expense and after the occurrence of and during the
continuance of an Event of Default, at the Borrower’s expense), inspections and
audits of any books, records and papers of the Borrower or any Subsidiary and to
make extracts therefrom and copies thereof, or to make appraisals, inspections
and examinations of any properties and facilities of the Borrower or any
Subsidiary, on reasonable notice, at all such reasonable times and as often as
any Lender may reasonably require, in order to assure that the Borrower is and
will be in compliance with its obligations under the Loan Documents or to
evaluate the investment in the then Aggregate Exposures. Notwithstanding the
foregoing, the Borrower agrees that the Administrative Agent shall be permitted
to conduct or cause to be conducted an annual field audit at the Borrower’s
expense.

Section 6.3 Maintenance and Repairs.

Cause to be maintained in good repair, working order and condition, subject to
normal wear and tear, all material properties and assets from time to time owned
by the Borrower or any Subsidiary and used in or necessary for the operation of
its businesses, and make or cause to be made all reasonable repairs,
replacements, additions and improvements thereto.

Section 6.4 Continuance of Business.

Do, or cause to be done, all things reasonably necessary to preserve and keep in
full force and effect the corporate existence of the Borrower or any Subsidiary
and all permits, rights and privileges necessary for the proper conduct of its
business, and continue to engage in the same line of business and comply in all
material respects with all applicable laws, regulations and orders.

Section 6.5 Copies of Corporate Documents.

Subject to the prohibitions set forth in Section 7.6, promptly deliver to the
Administrative Agent copies of any amendments or modifications to the
certificate of incorporation (or other applicable organizational documents) and
by-laws of the Borrower or any Subsidiary, certified with respect to the
certificate of incorporation (or other organizational documents) by the
Secretary of State of its state of incorporation and, with respect to the
by-laws, by the secretary or assistant secretary of such corporation.

Section 6.6 Perform Obligations.

Pay and discharge all of the obligations and liabilities of the Borrower or any
Subsidiary, including, without limitation, all taxes, assessments and
governmental charges upon its income and properties when due, unless and to the
extent only that such obligations, liabilities, taxes, assessments and
governmental charges shall be contested in good faith and by appropriate
proceedings and that, to the extent required by GAAP, proper and adequate book
reserves relating thereto are established by the Borrower or any Subsidiary, and
then only to the extent that a bond is filed in cases where the filing of a bond
is necessary to avoid the creation of a Lien against any of its properties.

 

37



--------------------------------------------------------------------------------

Section 6.7 Notice of Litigation.

Promptly notify the Administrative Agent (which shall promptly notify each of
the Lenders) in writing of any litigation, legal proceeding or dispute, other
than disputes in the ordinary course of business or, whether or not in the
ordinary course of business, involving amounts in excess of $2,500,000,
affecting the Borrower or any Subsidiary whether or not fully covered by
insurance, and regardless of the subject matter thereof (excluding, however, any
actions relating to workers’ compensation claims or negligence claims relating
to use of motor vehicles, if fully covered by insurance, subject to
deductibles).

Section 6.8 Insurance.

(a) (i) Maintain or cause to be maintained with responsible insurance companies
reasonably acceptable to the Administrative Agent such insurance on the
properties of the Borrower or any Subsidiary, in such amounts and against such
risks as is customarily maintained by similar businesses and cause each Operator
to do so; (ii) file with the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby; and (iii) within 10 days
after notice in writing from the Administrative Agent, obtain such additional
insurance as the Administrative Agent may reasonably request; and

(b) Carry all insurance available through the PBGC or any private insurance
companies covering its obligations to the PBGC.

Section 6.9 Financial Covenants.

Have or maintain, with respect to the Borrower, on a consolidated basis, as at
the last day of each fiscal quarter of the Borrower:

(a) a ratio of Funded Indebtedness to the sum of (x) Tangible Net Worth, plus
(y) Funded Indebtedness (the “Leverage Ratio”) of not more than 0.60:1.00;
provided, however, from and after the consummation of a Significant Acquisition,
so long as no Default or Event of Default shall then exist or would exist after
giving effect to such Significant Acquisition, the Leverage Ratio may be
increased to not more than 0.65:1.00 for the full fiscal quarter in which such
Significant Acquisition is consummated and the two consecutive full fiscal
quarters immediately succeeding such fiscal quarter.

(b) Tangible Net Worth of not less than $5,500,000,000.

(c) a Fixed Charge Coverage of not less than 150%.

(d) a ratio of unsecured Indebtedness to Unencumbered Assets of not more than
0.60 to 1.00; provided, however, from and after the consummation of a
Significant Acquisition, so long as no Default or Event of Default shall then
exist or would exist after giving

 

38



--------------------------------------------------------------------------------

effect to such Significant Acquisition, such ratio may be increased to not more
than 0.65:1.00 for the full fiscal quarter in which such Significant Acquisition
is consummated and the two consecutive full fiscal quarters immediately
succeeding such fiscal quarter.

Section 6.10 Notice of Certain Events.

(a) Promptly notify the Administrative Agent in writing of the occurrence of any
Reportable Event, as defined in Section 4043 of ERISA, if a notice of such
Reportable Event is required under ERISA to be delivered to the PBGC within 30
days after the occurrence thereof, together with a description of such
Reportable Event and a statement of the action the Borrower or the applicable
ERISA Affiliate intends to take with respect thereto, together with a copy of
the notice thereof given to the PBGC.

(b) Promptly notify the Administrative Agent in writing if the Borrower or an
ERISA Affiliate receives an assessment of withdrawal liability in connection
with a complete or partial withdrawal with respect to any Multiemployer Plan,
together with a statement of the action that the Borrower or such ERISA
Affiliate intends to take with respect thereto.

(c) Promptly notify the Administrative Agent in writing if the Borrower
receives: (i) any notice of any violation or administrative or judicial
complaint or order having been filed or about to be filed against the Borrower
alleging violations of any Environmental Law and Regulation, or (ii) any notice
from any governmental body or any other Person alleging that the Borrower is or
may be subject to any Environmental Liability; and promptly upon receipt
thereof, provide the Administrative Agent with a copy of such notice together
with a statement of the action the Borrower intends to take with respect
thereto.

Section 6.11 Comply with ERISA.

Comply with all applicable provisions of ERISA and the Code now or hereafter in
effect, the failure to comply with which would cause a Material Adverse Effect.

Section 6.12 Environmental Compliance.

Operate or cause to be operated all property owned, operated or leased by the
Borrower and the Subsidiaries in compliance with all Environmental Laws and
Regulations, such that no Environmental Liability arises under any Environmental
Laws and Regulations, which would result in a Lien on any property of any of
them.

Section 6.13 Maintenance of REIT Status;

   Listing on National Securities Exchange.

Maintain its REIT Status and continue to list the common stock of the Borrower
for trading on a U.S. national securities exchange.

 

39



--------------------------------------------------------------------------------

Article 7. Negative Covenants.

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower shall not and shall not permit any of its
Subsidiaries to do, agree to do, or permit to be done, any of the following:

Section 7.1 Indebtedness.

Create, incur, permit to exist or have outstanding any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Taxes, assessments and governmental charges, non-interest bearing accounts
payable and accrued liabilities, in any case not more than 90 days past due from
the original due date thereof (unless the failure to satisfy such obligations is
pursuant to a good faith contest by appropriate dispute or other proceedings as
set forth in Section 6.6), and non-interest bearing deferred liabilities other
than for borrowed money (e.g., deferred compensation and deferred taxes), in
each case incurred and continuing in the ordinary course of business;

(c) Indebtedness secured by the security interests referred to in
Section 7.2(b);

(d) Intentionally Omitted;

(e) Unsecured Indebtedness including Indebtedness under the Fifth Amended and
Restated Loan Agreement;

(f) In addition to the Indebtedness otherwise permitted under this Section 7.1,
Indebtedness secured by Liens provided that (x) no Default or Event of Default
then exists, and (y) immediately after giving effect to the incurrence of such
Indebtedness, (i) no Default or Event of Default will occur, and (ii) the total
outstanding amount of such Indebtedness of the Borrower, on a consolidated
basis, plus the total outstanding amount of Indebtedness permitted under
Section 7.1(c), does not exceed 30% of Consolidated Total Assets as of any date
of determination thereof; and

(g) As set forth on Schedule 7.1 hereto.

Section 7.2 Liens.

Create, or assume or permit to exist, any Lien on any of the properties or
assets of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:

(a) Permitted Liens;

(b) Purchase money Liens on property acquired or held by the Borrower or its
Subsidiaries in the ordinary course of business, securing Indebtedness incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such property; provided that (i) any such Lien attaches to such property
concurrently with or within 20 days

 

40



--------------------------------------------------------------------------------

after the acquisition thereof, (ii) such Lien attaches solely to the property so
acquired in such transaction, (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such property, and (iv) the
aggregate amount of all such Indebtedness on a consolidated basis for the
Borrower and its Subsidiaries shall not at any time exceed $1,000,000.00;

(c) Liens securing Indebtedness created after the Effective Date and permitted
under Section 7.1(f); and

(d) As set forth on Schedule 7.2 hereto.

Section 7.3 Intentionally Omitted.

Section 7.4 Mergers, Acquisitions.

Merge or consolidate with any Person, or acquire all or substantially all of the
assets or any of the capital stock or other equity interests of any Person,
unless (a) immediately after giving effect thereto, the Borrower is the
surviving entity or the merger or consolidation is a Merger with No Actual
Change in Control, (b) no Default or Event of Default exists or will occur after
giving effect thereto, and (c) the approval of the stockholders of the Borrower
is not required under Section 312.03(c) of the New York Stock Exchange’s Listed
Company Manual or any successor provision of such manual.

Section 7.5 Distributions.

Declare or pay any dividends or make any distribution of any kind on the
Borrower’s outstanding stock, or set aside any sum for any such purpose, except
that:

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock;

(b) the Borrower may declare and pay cash dividends if, and only if at the time
of such payment and after giving effect thereto, no Event of Default shall exist
hereunder; and

(c) if a Default or an Event of Default exists or will occur as a result of the
dividend payment, the Borrower may declare and pay dividends to the minimum
extent necessary (taking into account any dividends or distributions otherwise
made including under Section 7.5(b)) to generate the minimum deduction for
dividends paid during each year that would be required to satisfy
Section 857(a)(1) of the Code.

Section 7.6 Changes in Structure.

Amend, supplement or modify the certificate of incorporation or by-laws (or
other applicable organizational documents) of the Borrower or any Subsidiary in
a manner which would be reasonably likely to cause a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

Section 7.7 Disposition of Assets.

Make any Disposition of Property, or enter into any agreement to do so, unless
at the time of the Disposition and after giving effect thereto, no Default or
Event of Default exists.

Section 7.8 Investments.

Make, or suffer to exist, any Investment in any Person, including, without
limitation, any shareholder, director, officer or employee of the Borrower or
any of its Subsidiaries, except:

(a) Investments in:

(i) direct obligations of the United States of America or of any agency or
instrumentality thereof whose obligations constitute full faith and credit
obligations of the United States of America, provided that any such obligations
shall mature within one year of the date of issuance thereof;

(ii) commercial paper rated at least P-1 by Moody’s and at least A-1 by S&P
maturing within one year of the date of issuance thereof;

(iii) certificates of deposit issued by any Lender or by any United States
commercial bank having capital and surplus of not less than $500,000,000 which
have a maturity of one year or less;

(iv) repurchase obligations with a term of not more than 7 days for underlying
securities of the types described in subsection (i) above entered into with any
bank meeting the qualifications specified in subsection (iii) above, provided
all such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System; and

(v) money market funds that invest solely, and which are restricted by their
respective charters to invest solely, in investments of the type described in
the immediately preceding subsections (i), (ii), (iii), and (iv).

(b) Investments by the Borrower in any Subsidiary, and by any Subsidiary in the
Borrower or another Subsidiary.

(c) The acquisition by the Borrower and its Subsidiaries, on a consolidated
basis, of Facilities and Mortgages and any real estate, whether developed or
undeveloped, that the Borrower intends to principally use for a Facility, and
subject to Section 7.8(d), Investments in Operators in the ordinary course of
business.

(d) Investments not otherwise permitted by this Agreement in any Person provided
that the aggregate Cash portion of all such Investments does not exceed an
amount equal to 25% of Consolidated Total Assets as at any date of determination
thereof, prior to giving effect to any such Investment.

 

42



--------------------------------------------------------------------------------

For purposes of Section 7.8(a)-(d) and Section 7.12, “Investments” shall mean,
by any Person:

(i) the amount paid or committed to be paid, or the value of property or
services contributed or committed to be contributed, by such Person for or in
connection with the acquisition by such Person of any stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person; and

(ii) the amount of any advance, loan or extension of credit by such Person, to
any other Person, or guaranty or other similar obligation of such Person with
respect to any Indebtedness of such other Person, and (without duplication) any
amount committed to be advanced, loaned, or extended by such Person to any other
Person, or any amount the payment of which is committed to be assured by a
guaranty or similar obligation by such Person for the benefit of, such other
Person.

Section 7.9 Fiscal Year.

Change its fiscal year.

Section 7.10 ERISA Obligations.

Permit the establishment of any Employee Benefit Plan or amend any Employee
Benefit Plan which establishment or amendment could result in liability to any
Loan Party or increase the obligation for post-retirement welfare benefits of
any Loan Party which liability or increase, individually or together with all
similar liabilities and increases, has a Material Adverse Effect.

Section 7.11 Intentionally Omitted.

Section 7.12 Transactions with Affiliates.

Except as expressly permitted by this Agreement, directly or indirectly:
(a) make any Investment in an Affiliate; (b) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate; (c) merge into or consolidate
with or purchase or acquire assets from an Affiliate; or (d) enter into any
other transaction directly or indirectly with or for the benefit of any
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided, however, that: (i) payments on
Investments expressly permitted by Section 7.8 may be made, (ii) any Affiliate
who is a natural person may serve as an employee or director of the Borrower or
any Subsidiary and receive reasonable compensation for his services in such
capacity, and (iii) the Borrower or any Subsidiary may enter into any
transaction with an Affiliate providing for the leasing of property, the
rendering or receipt of services or the purchase or sale of product, inventory
and other assets in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower or a Subsidiary as the monetary or business consideration that would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.

 

43



--------------------------------------------------------------------------------

Section 7.13 Hazardous Material.

Cause or permit: (i) any Hazardous Material to be placed, held, located or
disposed of on, under or at any Facility or any part thereof, except for such
Hazardous Materials that are necessary for the Borrower’s or any Subsidiary’s or
any Operator’s operation of its business thereon and which shall be used,
stored, treated and disposed of in compliance with all applicable Environmental
Laws and Regulations or (ii) such Facility or any part thereof to be used as a
collection, storage, treatment or disposal site for any Hazardous Material. The
Borrower and each Subsidiary acknowledges and agrees that the Administrative
Agent and the Lenders shall have no liability or responsibility for either:

(i) damage, loss or injury to human health, the environment or natural resources
caused by the presence, disposal, release or threatened release of Hazardous
Materials on any part of such Facility; or

(ii) abatement and/or clean-up required under any applicable Environmental Laws
and Regulations for a release, threatened release or disposal of any Hazardous
Materials located at any Facility or used by or in connection with the
Borrower’s or any Subsidiary’s or any Operator’s business.

Section 7.14 Construction Investments.

Permit the outstanding principal amount, accrued interest on and related fees in
connection with its Construction Investments to exceed an amount equal to 35% of
Consolidated Total Assets; provided, the Borrower shall not make a Construction
Investment for a Facility unless (i) there is included in the terms thereof an
agreement for the conversion of the Borrower’s interests in such Facility upon
the completion thereof into full ownership or a mortgage interest, and (ii) if a
mortgage interest, the Borrower shall retain a first Lien on such Facility.

Article 8. Events of Default.

If any one or more of the following events (“Events of Default”) shall occur and
be continuing, the Term Loan Commitments shall terminate and the entire unpaid
balance of the principal of and interest on the Loans outstanding and all other
Obligations and Indebtedness of the Borrower to the Lenders and the
Administrative Agent arising hereunder and under the other Loan Documents shall
immediately become due and payable upon written notice to that effect given to
the Borrower by the Administrative Agent (except that in the case of the
occurrence of any Event of Default described in Section 8.6 no such notice shall
be required), without presentment or demand for payment, notice of non-payment,
protest or further notice or demand of any kind, all of which are expressly
waived by the Borrower:

Section 8.1 Payments.

Failure by the Borrower to make any payment or mandatory prepayment of principal
of or interest on any Loan or to make any payment of any Fee, in each case, when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise; or

 

44



--------------------------------------------------------------------------------

Section 8.2 Certain Covenants.

Failure by the Borrower to perform or observe any of the agreements of the
Borrower contained in Section 5.9, Section 6.9 or Article 7; or

Section 8.3 Other Covenants.

Failure by the Borrower to perform or observe any other term, condition or
covenant of this Agreement or of any of the other Loan Documents to which it is
a party, which shall remain unremedied for a period of 30 days after notice
thereof shall have been given to the Borrower by the Administrative Agent; or

Section 8.4 Other Defaults.

(a) the Borrower or any Subsidiary shall fail (after giving effect to any notice
or grace periods) to make any payment when due (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness; or

(b) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
redemption date; or

Section 8.5 Representations and Warranties.

Any representation or warranty made in writing or deemed made (pursuant to
Section 4.2(b)) to the Lenders or the Administrative Agent in any of the Loan
Documents or in connection with the making of the Loans, or any certificate,
statement or report made or delivered in compliance with this Agreement, shall
have been false or misleading in any material respect when made, deemed made or
delivered; or

Section 8.6 Bankruptcy.

(a) The Borrower shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, be adjudicated insolvent, petition or apply to any
tribunal for the appointment of a receiver, custodian, or any trustee for it or
a substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or the Borrower shall take any corporate action to authorize any of the
foregoing actions; or there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, that
remains undismissed for a period of 60 days or more; or any order for relief
shall be entered in any such proceeding; or the Borrower by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or the appointment of a custodian, receiver or any
trustee for it or any substantial part of its properties, or shall suffer any
custodianship, receivership or trusteeship to continue undischarged for a period
of 30 days or more; or

 

45



--------------------------------------------------------------------------------

(b) The Borrower shall generally not pay its debts as such debts become due; or

(c) The Borrower shall have concealed, removed, or permitted to be concealed or
removed, any part of its property, with intent to hinder, delay or defraud its
creditors or any of them or made or suffered a transfer of any of its property
that may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or shall have made any transfer of its property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or shall have suffered or permitted, while insolvent, any creditor to obtain a
Lien upon any of its property through legal proceedings or distraint that is not
vacated within 30 days from the date thereof; or

Section 8.7 Judgments.

Any judgment against the Borrower or any Subsidiary or any attachment, levy or
execution against any of its properties for any amount in excess of $10,000,000
shall remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed
for a period of 30 days or more; or

Section 8.8 ERISA.

(a) The termination of any Plan or the institution by the PBGC of proceedings
for the involuntary termination of any Plan, in either case, by reason of, or
that results or could result in, a “material accumulated funding deficiency”
under Section 412 of the Code; or

(b) Failure by the Borrower or any Subsidiary to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it; or

Section 8.9 Material Adverse Effect.

There shall occur a Material Adverse Effect; or

Section 8.10 Ownership.

(i) Any Person, or a group of related Persons, shall acquire, except in the case
of a Merger with No Actual Change in Control, (A) beneficial ownership in excess
of 25% of the outstanding stock of the Borrower or other voting interest having
ordinary voting powers to elect a majority of the directors, managers or
trustees of the Borrower (irrespective of whether at such time stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency), or (B) all or substantially all of the
Investments of the Borrower, or (ii) a majority of the Board of Directors of the
Borrower, at any time, shall be composed of Persons other than (A) Persons who
were members of the Board of Directors on the date of this Agreement, or
(B) Persons who subsequently become members of the Board of Directors and who
either (1) are appointed or recommended for election with the affirmative vote
of a majority of the directors in office as of the date of this Agreement, or
(2) are appointed or recommended for election with the affirmative vote of a
majority of the Board of Directors of the Borrower then in office; or

 

46



--------------------------------------------------------------------------------

Section 8.11 REIT Status, Etc.

The Borrower shall at any time fail to maintain its REIT Status, or the Borrower
or any Subsidiary shall lose, through suspension, termination, impoundment,
revocation, failure to renew or otherwise, any material license or permit; or

Section 8.12 Environmental.

The Borrower or any Subsidiary or any of their respective Facilities shall
become subject to one or more Liens for costs or damages in excess of $1,000,000
individually or in the aggregate under any Environmental Laws and Regulations,
such Liens shall remain in place for 30 days after the creation thereof and such
Liens are reasonably likely to cause a Material Adverse Effect; or

Section 8.13 Default by Operator.

Thirty (30) days after the acceleration by the Borrower or any Subsidiary of the
obligations of an Operator as a result of any default in the payment of amounts
which are due and owing under any lease, note, mortgage or related security
documents in connection with any Facility of such Operator (such Facility,
herein referred to as the “Defaulted Facility”), in the event the Lease Rental
Expense and/or Mortgage Expense arising from the Defaulted Facility accounts for
20% or more of the aggregate amount of all Lease Rental Expense and/or Mortgage
Expense owing to the Borrower and the Subsidiaries from all Operators during the
immediately preceding four calendar quarters.

Article 9. The Administrative Agent.

Section 9.1 Appointment, Powers and Immunities.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to act as its agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents together with such other powers as
are reasonably incidental thereto. The Administrative Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Loan Documents and shall not be a trustee for any Lender. The
Administrative Agent shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or the
other Loan Documents in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or the other
Loan Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
any other document referred to or provided for herein or therein or for the
collectability of the Loans or for any failure by the Borrower to perform any of
its obligations hereunder or under the other Loan Documents. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be answerable,
except as to money or securities received by it or its authorized agents, for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable

 

47



--------------------------------------------------------------------------------

care. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or the other Loan Documents or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct.

Section 9.2 Reliance by Agent.

The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper person or persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or the other Loan Documents, the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or the other Loan Documents in accordance with instructions signed by
the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.

Section 9.3 Events of Default.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default or Event of Default (other than the non-payment of principal of or
interest on Loans) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default or Event of Default and stating
that such notice is a “Notice of Default”. In the event that the Administrative
Agent receives such a notice of the occurrence of a Default or an Event of
Default, the Administrative Agent shall give notice thereof to the Lenders (and
shall give each Lender notice of each such non-payment). The Administrative
Agent shall (subject to Section 9.7) take such action with respect to such
Default or Event of Default as shall be directed in writing by the Required
Lenders (or all of the Lenders, if required by the terms of this Agreement).

Section 9.4 Rights as a Lender.

With respect to its Term Loan Commitment and the Loans made by it, the Person
serving as the Administrative Agent in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Person serving as the Administrative Agent in its individual capacity. The
Person serving as the Administrative Agent and its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with the
Borrower or its Affiliates, as if it were not acting as the Administrative
Agent, and the Person serving as the Administrative Agent may accept fees and
other consideration from the Borrower or its Affiliates, for services in
connection with this Agreement or any of the other Loan Documents or otherwise
without having to account for the same to the Lenders.

 

48



--------------------------------------------------------------------------------

Section 9.5 Indemnification.

The Lenders shall severally indemnify the Administrative Agent (to the extent
not reimbursed by the Borrower under Sections 10.1 and 10.2), ratably in
accordance with the aggregate principal amount of the Loans made by the Lenders
(or, if no Loans are at the time outstanding, ratably in accordance with their
respective Term Loan Commitments), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated by or referred to herein or therein or the transactions
contemplated hereby and thereby (including, without limitation, the costs and
expenses that the Borrower is obligated to pay under Sections 10.1 and 10.2, but
excluding normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
of any such other documents, provided that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

Section 9.6 Non-Reliance on Agent and other Lenders.

Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or the other Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Borrower. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower, that may come into the
possession of the Administrative Agent or any of its Affiliates.

Section 9.7 Failure to Act.

Except for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense (other
than any liability or expense that results from its gross negligence or willful
misconduct) that may be incurred by it by reason of taking or continuing to take
any such action.

 

49



--------------------------------------------------------------------------------

Section 9.8 Resignation or Removal of Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving not
less than 30 days’ prior written notice thereof to the Lenders and the Borrower
and the Administrative Agent may be removed at any time with or without cause by
the Required Lenders subject to the approval (not to be unreasonably withheld or
delayed) of the Borrower (unless an Event of Default has occurred and is
continuing). Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, after consultation with the Borrower,
appoint a successor Administrative Agent which shall be a bank with a combined
capital and surplus of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article 9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

Section 9.9 Sharing of Payments.

(a) Prior to any acceleration by the Administrative Agent and the Lenders of the
Obligations:

(i) in the event that any Lender shall obtain payment in respect of a Term Loan,
or interest thereon, whether voluntarily or involuntarily, and whether through
the exercise of a right of banker’s lien, set-off or counterclaim against the
Borrower or otherwise, in a greater proportion than any such payment obtained by
any other Lender in respect of the corresponding Term Loan held by it, then the
Lender so receiving such greater proportionate payment shall purchase for cash
from the other Lender or Lenders such portion of each such other Lender’s or
Lenders’ Term Loans as shall be necessary to cause such Lender receiving the
proportionate overpayment to share the excess payment with each Lender; and

(ii) in the event that any Lender shall obtain payment in respect of any
Interest Rate Contract to which such Lender is a party, whether voluntarily or
involuntarily, and whether through the exercise of a right of banker’s lien,
set-off or counterclaim against the Borrower or otherwise, such Lender shall be
permitted to retain the full amount of such payment and shall not be required to
share such payment with any other Lender.

(b) Upon or following any acceleration by the Administrative Agent and the
Lenders of the Obligations, in the event that any Lender shall obtain payment in
respect of a Term Loan, or interest thereon or Fees, or in respect of an
Interest Rate Contract to which such Lender is a party, whether voluntarily or
involuntarily, and whether through the exercise of

 

50



--------------------------------------------------------------------------------

a right of banker’s lien, set-off or counterclaim against the Borrower or
otherwise, in a greater proportion than any such payment obtained by any other
Lender in respect of the aggregate amount of the corresponding Term Loan held by
such Lender and any Interest Rate Contract to which such Lender is a party, then
the Lender so receiving such greater proportionate payment shall purchase for
cash from the other Lender or Lenders such portion of each such other Lender’s
or Lenders’ Loans as shall be necessary to cause such Lender receiving the
proportionate overpayment to share the excess payment with each Lender. For the
purposes of this Section 9.9(b), payments on Term Loans received by each Lender
shall be in the same proportion as the proportion of: (A) the sum of: (x) the
Aggregate Exposure of such Lender, plus (y) the Obligations owing to such Lender
in respect of Interest Rate Contracts to which such Lender is party, if any, to
(B) the sum of: (x) the Total Aggregate Exposure, plus (y) the Obligations owing
to all of the Lenders in respect of all Interest Rate Contracts to which any
Lender is a party; provided, however, that, with respect to Sections 9.9(a)(i)
and (b), if all or any portion of such excess payment or benefits is thereafter
recovered from the Lender that received the proportionate overpayment, such
purchase of Term Loans or payment of benefits, as the case may be, shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

Section 9.10 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Article 10. Miscellaneous Provisions.

Section 10.1 Fees and Expenses; Indemnity.

(a) The Borrower will promptly pay all costs of the Administrative Agent in
preparing the Loan Documents and all costs and expenses of the issue of the Term
Loan Notes and of the Borrower’s performance of and compliance with all
agreements and conditions contained herein on its part to be performed or
complied with and the reasonable fees and expenses and disbursements of counsel
to the Administrative Agent in connection with the preparation, execution and
delivery, administration, interpretation and enforcement of this Agreement, the
other Loan Documents and all other agreements, instruments and documents
relating to this transaction, the consummation of the transactions contemplated
by all such documents, the preservation of all rights of the Lenders and the
Administrative Agent, the negotiation, preparation, execution and delivery of
any amendment, modification or supplement of or to, or any consent or waiver
under, any such document (or any such instrument that is proposed but not
executed and delivered) and with any claim or action threatened, made or brought
against any of the Lenders or the Administrative Agent arising out of or
relating to any extent to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby (other than a claim or action
resulting from the gross negligence, willful misconduct, or intentional
violation of law by the Administrative Agent and/or the Lenders).

 

51



--------------------------------------------------------------------------------

(b) In addition, the Borrower will promptly pay all costs and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
suffered or incurred by each Lender in connection with its enforcement of the
payment of the Term Loan Notes held by it or any other sum due it under this
Agreement or any of the other Loan Documents or any of its other rights
hereunder or thereunder. In addition to the foregoing, the Borrower shall
indemnify each Lender and the Administrative Agent and each of their respective
Related Parties against, and hold each of them harmless from, any losses,
liabilities, damages, penalties, claims, costs and expenses (including
reasonable attorneys’ fees and disbursements) suffered or incurred by any of
them arising out of, resulting from or in any manner connected with, the
execution, delivery and performance of each of the Loan Documents, the Loans and
any and all transactions related to or consummated in connection with the Loans
(other than as a result of the gross negligence, willful misconduct or
intentional violation of law by the party seeking indemnification), including,
without limitation, losses, liabilities, damages, penalties, claims, costs and
expenses suffered or incurred by any Lender or the Administrative Agent or any
of their respective Related Parties arising out of or related to any
Environmental Liability or Environmental Proceeding, or in investigating,
preparing for, defending against, or providing evidence, producing documents or
taking any other action in respect of any commenced or threatened litigation,
administrative proceeding or investigation under any federal securities law or
any other statute of any jurisdiction, or any regulation, or at common law or
otherwise against the Administrative Agent, the Lenders or any of their Related
Parties, that is alleged to arise out of or is based upon: (i) any untrue
statement or alleged untrue statement of any material fact of the Borrower and
its affiliates in any document or schedule filed with the Securities and
Exchange Commission or any other Governmental Authority; (ii) any omission or
alleged omission to state any material fact required to be stated in such
document or schedule, or necessary to make the statements made therein, in light
of the circumstances under which made, not misleading; (iii) any acts, practices
or omission or alleged acts, practices or omissions of the Borrower or its
agents related to the making of any acquisition, purchase of shares or assets
pursuant thereto, financing of such purchases or the consummation of any other
transactions contemplated by any such acquisitions that are alleged to be in
violation of any federal securities law or of any other statute, regulation or
other law of any jurisdiction applicable to the making of any such acquisition,
the purchase of shares or assets pursuant thereto, the financing of such
purchases or the consummation of the other transactions contemplated by any such
acquisition; or (iv) any withdrawals, termination or cancellation of any such
proposed acquisition for any reason whatsoever. The indemnity set forth herein
shall be in addition to any other obligations or liabilities of the Borrower to
the Administrative Agent and the Lenders hereunder, at common law or otherwise.
The provisions of this Section 10.1 shall survive the payment of the Obligations
and the termination of this Agreement.

Section 10.2 Taxes.

If, under any law in effect on the date of the extension of any credit
hereunder, or under any retroactive provision of any law subsequently enacted,
it shall be determined that any federal, state or local tax is payable in
respect of the issuance of any Term Loan Note, or in connection with the filing
or recording of any assignments, mortgages, financing statements, or other
documents (whether measured by the amount of Indebtedness secured or otherwise)
as contemplated by this Agreement, then the Borrower will pay any such tax and
all interest and penalties, if any, and will indemnify the Lenders and the
Administrative Agent against and save

 

52



--------------------------------------------------------------------------------

each of them harmless from any loss or damage resulting from or arising out of
the nonpayment or delay in payment of any such tax. If any such tax or taxes
shall be assessed or levied against any Lender or any other holder of a Term
Loan Note, such Lender, or such other holder, as the case may be, may notify the
Borrower and make immediate payment thereof, together with interest or penalties
in connection therewith, and shall thereupon be entitled to and shall receive
immediate reimbursement therefor from the Borrower. Notwithstanding any other
provision contained in this Agreement, the covenants and agreements of the
Borrower in this Section 10.2 shall survive payment of the Obligations and the
termination of this Agreement.

Section 10.3 Payments.

As set forth in Article 2, all payments by the Borrower on account of principal,
interest, fees and other charges (including any indemnities) shall be made to
the Administrative Agent at the Principal Office (or, in the case of payments
made pursuant to Section 2.18, as specified by the applicable Lender) in
Canadian Dollars or U.S. Dollars, as applicable, in immediately available funds,
by wire transfer or otherwise, not later than 11:00 a.m., Cleveland, Ohio time,
on the date such payment is due. Any such payment made on such date but after
such time shall, if the amount paid bears interest, be deemed to have been made
on, and interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day. If any payment of principal or interest becomes due on
a day other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension shall be included in computing interest in
connection with such payment. All payments hereunder and under the Term Loan
Notes shall be made without set-off or counterclaim and in such amounts as may
be necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under this Agreement and the Term Loan Notes
(without regard to withholding for or on account of: (i) any present or future
taxes, levies, imposts, duties or other similar charges of whatever nature
imposed by any government or any political subdivision or taxing authority
thereof, other than any tax (except those referred to in clause (ii) below) on
or measured by the net income of the Lender to which any such payment is due
pursuant to applicable federal, state and local income tax laws, and
(ii) deduction of amounts equal to the taxes on or measured by the net income of
such Lender payable by such Lender with respect to the amount by which the
payments required to be made under this sentence exceed the amounts otherwise
specified to be paid in this Agreement and the Term Loan Notes). Upon payment in
full of any Term Loan Note, the Lender holding such Term Loan Note shall mark
such Term Loan Note “Paid” and return it to the Borrower.

Section 10.4 Survival of Agreements and Representations; Construction.

All agreements, representations and warranties made herein shall survive the
delivery of this Agreement and the Term Loan Notes. The headings used in this
Agreement and the table of contents are for convenience only and shall not be
deemed to constitute a part hereof. All uses herein of the masculine gender or
of singular or plural terms shall be deemed to include uses of the feminine or
neuter gender, or plural or singular terms, as the context may require.

 

53



--------------------------------------------------------------------------------

Section 10.5 Lien on and Set-off of Deposits.

As security for the due payment and performance of all the Obligations, the
Borrower hereby grants to the Administrative Agent for the ratable benefit of
the Lenders a Lien on any and all deposits or other sums at any time credited by
or due from the Administrative Agent or any Lender to the Borrower, whether in
regular or special depository accounts or otherwise, and any and all monies,
securities and other property of the Borrower, and the proceeds thereof, now or
hereafter held or received by or in transit to any Lender or the Administrative
Agent from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and any such deposits, sums, monies,
securities and other property, may at any time after the occurrence and during
the continuance of any Event of Default be set-off, appropriated and applied by
any Lender or the Administrative Agent against any of the Obligations, whether
or not any of such Obligations is then due or is secured by any collateral.

Section 10.6 Modifications, Consents and Waivers; Entire Agreement.

No modification, amendment or waiver of or with respect to any provision of this
Agreement, any Term Loan Notes, or any of the other Loan Documents and all other
agreements, instruments and documents delivered pursuant hereto or thereto, nor
consent to any departure by the Borrower from any of the terms or conditions
hereof or thereof, shall in any event be effective unless it shall be in writing
and signed by the Administrative Agent and each Lender except that: (i) any
modification or amendment of, or waiver or consent with respect to, Article 4
shall be required to be signed only by the Administrative Agent and the Required
Lenders, and (ii) any modification or amendment of, or waiver or consent with
respect to, Articles 1 (other than the definition of “Required Lenders” or any
other defined term which is used in the application of any of the provisions of
Article 2), 5, 6, 7, 8 (other than Section 8.1 and Section 8.4) and 10 (other
than this Section 10.6 and Section 10.12) may be signed only by the
Administrative Agent and the Required Lenders; provided, however, that
notwithstanding anything herein to the contrary and for the avoidance of doubt,
no such modification, amendment or waiver, or consent to any departure by the
Borrower, may be made which shall (A) extend the expiration date or increase the
amount of the Term Loan Commitment of any Lender without the written consent of
such Lender, (B) postpone any date fixed by this Agreement for any payment or
mandatory prepayment of principal, interest, fees or other amounts due any
Lender hereunder without the written consent of each Lender adversely affected
thereby, (C) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (other than the Agency Fee) any fees or other amounts payable
hereunder without the written consent of each Lender adversely affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate, , (D) change Section 2.14
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender adversely affected thereby or
(E) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender. Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No consent to or demand on the
Borrower in any case shall, of itself, entitle it to any other or further notice

 

54



--------------------------------------------------------------------------------

or demand in similar or other circumstances. Notwithstanding anything to the
contrary contained herein, no modification, amendment or waiver of or with
respect to any provision of this Agreement, any Term Loan Notes, or any of the
other Loan Documents and all other agreements, instruments and documents
delivered pursuant hereto or thereto, nor consent to any departure by the
Borrower from any of the terms or conditions thereof, shall in any event amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent. This
Agreement and the other Loan Documents embody the entire agreement and
understanding among the Lenders, the Administrative Agent and the Borrower and
supersede all prior agreements and understandings relating to the subject matter
hereof.

Section 10.7 Remedies Cumulative; Counterclaims.

Each and every right granted to the Administrative Agent and the Lenders
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed them by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of the Administrative Agent
or any Lender or the holder of any Term Loan Note to exercise, and no delay in
exercising, any right shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other or future exercise thereof or
the exercise of any other right. The due payment and performance of the
Obligations shall be without regard to any counterclaim, right of offset or any
other claim whatsoever that the Borrower may have against any Lender or the
Administrative Agent and without regard to any other obligation of any nature
whatsoever that any Lender or the Administrative Agent may have to the Borrower,
and no such counterclaim or offset shall be asserted by the Borrower (unless
such counter-claim or offset would, under applicable law, be permanently and
irrevocably lost if not brought in such action) in any action, suit or
proceeding instituted by any Lender or the Administrative Agent for payment or
performance of the Obligations.

Section 10.8 Further Assurances.

At any time and from time to time, upon the request of the Administrative Agent,
the Borrower shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Administrative Agent may reasonably request in
order to fully effect the purposes of this Agreement, the other Loan Documents
and any other agreements, instruments and documents delivered pursuant hereto or
in connection with the Loans.

Section 10.9 Notices.

All notices, requests, reports and other communications pursuant to this
Agreement shall be in writing, either by letter (delivered by hand or commercial
messenger service or sent by certified mail, return receipt requested, except
for routine reports delivered in compliance with Article 5 which may be sent by
ordinary first-class mail) or facsimile, addressed as follows:

 

55



--------------------------------------------------------------------------------

(a)    If to the Borrower:

Health Care REIT, Inc.

4500 Dorr Street

Toledo, Ohio 43615-4040

Attention: Mr. George L. Chapman

        Chairman of the Board and

        Chief Executive Officer

Facsimile No: (419) 247-2826

with a copy to:

Shumaker, Loop & Kendrick, LLP

North Courthouse Square

1000 Jackson Street

Toledo, Ohio 43604-5573

Attention: Mary Ellen Pisanelli, Esq.

Facsimile No.: (419) 241-6894

(b)    If to any Lender:

To its address set forth below its

name on the signature pages hereof,

with a copy to the Administrative Agent; and

(c)    If to the Administrative Agent:

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Laura Conway

        Vice President

Facsimile No.: (216) 689-5970

with a copy (other than in the case

of Borrowing Notices and reports

and other documents delivered in

compliance with Article 5) to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention: Richard S. Talesnick, Esq.

Facsimile No.: (212) 238-3100

Any notice, request, demand or other communication hereunder shall be deemed to
have been given on: (x) the day on which it is telecopied to such party at its
facsimile number specified above (provided such notice shall be effective only
if followed by one of the other methods of

 

56



--------------------------------------------------------------------------------

delivery set forth herein) or delivered by receipted hand or such commercial
messenger service to such party at its address specified above, or (y) on the
third Business Day after the day deposited in the mail, postage prepaid, if sent
by mail. Any party hereto may change the Person, address or facsimile number to
whom or which notices are to be given hereunder, by notice duly given hereunder;
provided, however, that any such notice shall be deemed to have been given
hereunder only when actually received by the party to which it is addressed.

Section 10.10 Counterparts.

This Agreement may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.

Section 10.11 Severability.

The provisions of this Agreement are severable, and if any clause or provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Agreement is independent
and compliance by the Borrower with any of them shall not excuse non-compliance
by the Borrower with any other. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 10.12 Binding Effect; No Assignment or Delegation by Borrower.

This Agreement shall be binding upon and inure to the benefit of the Borrower
and its successors and to the benefit of the Lenders and the Administrative
Agent and their respective successors and assigns. The rights and obligations of
the Borrower under this Agreement shall not be assigned or delegated without the
prior written consent of the Administrative Agent and each Lender, and any
purported assignment or delegation without such consent shall be void.

Section 10.13 Assignments and Participations by Lenders.

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Term Loan Commitment and the Term Loans
owing to it, and the Term Loan Note(s), if any, held by it); provided, however,
that: (i) the Borrower and the Administrative Agent must give prior written
consent to such assignment (unless such assignment is to an Affiliate of such
Lender or to another Lender), which consent shall not be unreasonably withheld,
(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and a processing fee of
$3,500.00, (iii) each partial assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lenders’ rights and obligations
under this Agreement, (iv) the amount of the Term Loan Commitment and/or the
Term Loans of the assigning Lender being assigned pursuant to each such
assignment

 

57



--------------------------------------------------------------------------------

(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than CAD 5,000,000 and shall be an
integral multiple of CAD 1,000,000, and (v) each such assignment shall be to an
Eligible Assignee and no such assignment shall be to a Defaulting Lender or to
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender. Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof: (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto), except that an assigning Lender
shall retain the benefit of Sections 2.18, 10.1 and 10.2 for the period prior to
the effective date of such Assignment and Assumption. Notwithstanding anything
to the contrary in clause (a)(i) above, (1) no consent of the Borrower shall be
required for an assignment if an Event of Default has occurred and is
continuing, and (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof from the Administrative Agent.

(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other instrument or document furnished pursuant hereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

58



--------------------------------------------------------------------------------

(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with each Term Loan Note, if any, subject to such assignment, the Administrative
Agent shall: (i) accept such Assignment and Assumption, and (ii) give prompt
notice thereof to the Borrower. Within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall, if requested by such
Eligible Assignee, execute and deliver to the Administrative Agent in exchange
for each surrendered Term Loan Note a new Term Loan Note to the order of such
Eligible Assignee in an amount equal to the Term Loan Commitment assumed by it
pursuant to such Assignment and Assumption and, if the assigning Lender has
retained a Term Loan Commitment hereunder, a new Term Loan Note to the order of
the assigning Lender (if requested) in an amount equal to the Term Loan
Commitment retained by it hereunder. Such new Term Loan Note shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of Exhibit B hereto.

(d) (i) Each Lender may, without the prior consent of the Administrative Agent,
the other Lenders or the Borrower, sell participations to one or more Persons
(other than a natural person, a Defaulting Lender or a Person who, if it were to
become a Lender hereunder, would constitute a Defaulting Lender, or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Term Loan Commitment, the Loans
owing to it, and the Term Loan Note held by it); provided, however, that:
(A) such Lender’s obligations under this Agreement (including, without
limitation, its Term Loan Commitment hereunder) shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Term Loan Note for all purposes of this Agreement, and the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would change the amount, interest rate or maturity of the Term
Loans or any other matter that requires unanimous consent of all of the Lenders.
Subject to subsection (iii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18 and 2.22 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (a) of this Section.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 2.18 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 10.14 as though it were a
Lender.

 

59



--------------------------------------------------------------------------------

(e) (i) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
the Principal Office a copy of each Assignment and Assumption delivered to it
(or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments or Incremental Commitments, as applicable, of, and principal amounts
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.13, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

(g) Anything in this Section 10.13 to the contrary notwithstanding, any Lender
may at any time pledge and assign, or grant a security interest in, all or any
portion of its rights under this Agreement (including under its Term Loan
Note(s), if any) to secure obligations of such Lender, including any pledge or
assignment, or grant of a security interest, to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment, or grant of a security
interest, shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

60



--------------------------------------------------------------------------------

Section 10.14 Delivery of Tax Forms.

(a) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Administrative Agent, prior to the receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Non-U.S. Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Non-U.S. Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Non-U.S. Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Administrative Agent that such Non-U.S. Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Non-U.S. Lender shall (i) upon the written request of the Administrative Agent
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under the then current United States laws and regulations to avoid,
or such evidence as is satisfactory to the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Non-U.S. Lender by the Borrower pursuant to this
Agreement and (ii) promptly notify the Administrative Agent of any change in
circumstance which would modify or render invalid any claimed exemption or
reduction. Each Non-U.S. Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Non-U.S. Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to United States
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any sums payable to such Lender. The
Borrower shall not be required to pay any additional amount to any Non-U.S.
Lender under this Section 10.14(a)(i) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.14(a) or (ii) if such Lender shall have failed to satisfy the
provisions of this Section 10.14(a) on the date such Lender became a Lender or
ceases to act for its own account with respect to any payment under any of the
Loan Documents. Nothing in this Section 10.14(a) shall relieve the Borrower of
its obligation to pay any amounts otherwise due pursuant to this Section 10.14
in the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums

 

61



--------------------------------------------------------------------------------

payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate. The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.14(a).

(b) If a payment made to any Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

Section 10.15 GOVERNING LAW; CONSENT TO

JURISDICTION; WAIVER OF TRIAL BY JURY.

(a) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH AND THEREWITH, SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF
LAWS.

(b) THE BORROWER IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT,
AND EACH OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT THEREOF. THE BORROWER, BY
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENTS
AND SUBMITS TO THE NONEXCLUSIVE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN
ANY SUCH ACTION OR PROCEEDING. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY SUCH
ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER
PROVIDED FOR IN SECTION 10.9. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY
ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR
ANY SIMILAR BASIS. THE BORROWER SHALL NOT BE ENTITLED IN ANY

 

62



--------------------------------------------------------------------------------

SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS
OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS ALSO GIVEN
OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS SECTION 10.15
SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION OR THE
RIGHT, IN CONNECTION WITH ANY LEGAL ACTION OR PROCEEDING WHATSOEVER, TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT WAIVE TRIAL BY JURY
IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, OR THE VALIDITY, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.

Section 10.16 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) with the consent of the
Borrower, (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section, or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, or (h) to any prospective assignee or participant in
connection with any contemplated transfer pursuant to Section 10.13 or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement or to any rating agency in connection with rating the Borrower or
its Subsidiaries or the credit facilities provided hereunder or the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, provided that such prospective assignee,
participant, counterparty or agency shall have been made aware of this
Section 10.16 and shall have agreed to be bound by its provisions as if it were
a party to this Agreement. For the purposes of this Section, “Information” means
all information received from Borrower relating to Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by Borrower; provided
that, in the case of information received from Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the

 

63



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.17 USA Patriot Act Notice; Anti-Money Laundering.

(a) Each of the Administrative Agent and each Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of
Borrower and its Subsidiaries and other information that will allow
Administrative Agent and such Lender to identify Borrower and its Subsidiaries
in accordance with the USA Patriot Act.

(b) The Borrower shall ensure that (i) no person who owns a controlling interest
in or otherwise controls the Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”) or the Department of the
Treasury or included in any Executive Orders of the President of the United
States of America (“Executive Orders”), that prohibits or limits the Lenders
from making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower, and (ii) the proceeds of the Loans shall
not be used to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto. Further, the Borrower
shall comply, and cause its Subsidiaries to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

(c) The Borrower shall, following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

(d) The Borrower confirms that it is the beneficiary (within the meaning of the
German Act on the Improvement of the Suppression of Money Laundering and
Combating the Financing of Terrorism of August 8, 2002 (Gesetz über das
Aufspiiren von Gewinnen aus schweren Straftaten (Geldwaschegesetz)) for the
credit made available to it under this Agreement. It will promptly inform the
Administrative Agent (by written notice) if it is not, or ceases to be, the
beneficiary and will then set down in writing the name and the address of the
beneficiary.

Section 10.18 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the

 

64



--------------------------------------------------------------------------------

Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) in connection with the process leading to such
transactions, (A) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as a financial advisor, agent or fiduciary for the Borrower or any of its
Affiliates, and (B) none of the Administrative Agent, any Joint Lead Arranger or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the Mandate
Letter, dated as of April 12, 2012; and (iii) the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
any Joint Lead Arranger or any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Joint Lead Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty, arising on or
before the date of the Mandate Letter referred to above, in connection with any
aspect of any transactions contemplated hereby.

Section 10.19 Judgment Currency.

If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder denominated in accordance with the applicable provisions of
this Agreement (the “Agreement Currency”) into another currency (the “Judgment
Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Agreement Currency with the Judgment Currency in the city in which
it normally conducts its foreign exchange operation for the Agreement Currency
on the Business Day next preceding the day on which such judgment is rendered.
The obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder shall, notwithstanding any judgment
in the Judgment Currency, be discharged only to the extent that on the Business
Day following receipt by the Administrative Agent or such Lender, as applicable,
of any sum adjudged to be due hereunder in the Judgment Currency the
Administrative Agent or such Lender, as applicable, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency; if the amount of Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or such Lender, as applicable, in the
Agreement Currency, the Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Administrative Agent
or such Lender, as applicable, against and to pay the Administrative Agent or
such Lender, as applicable, on demand, in the Agreement Currency, the amount (if
any) by which the sum originally due to the Administrative Agent or such Lender,
as applicable, hereunder in the Agreement Currency exceeds the amount of the
Agreement Currency so purchased and transferred.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

HEALTH CARE REIT, INC. By:   /s/ Scott A. Estes Name:   Scott A. Estes

Title:

 

Executive Vice President and Chief

Financial Officer

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

    as Administrative Agent and as a Lender

By:   /s/ Laura Conway   Name: Laura Conway  

Title: Vice President

Lending Office for CDOR Loans:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

MC:OH-01-51-0311

Brooklyn, Ohio 44144

Attention: HealthCare Services

Address for Notices:

KeyBank National Association

127 Public Square

MC:OH-01-27-0848

Cleveland, Ohio 44114

Attention: KeyBank REC – Healthcare Group

Facsimile: (216) 689-5970

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Marc Costantino   Name: Marc Costantino  

Title:   Executive Director

Lending Office for CDOR Loans:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: Josh Pauley

Facsimile: (201) 244-3885

Address for Notices:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10079

Attention: Chiara Carter

Facsimile: (201) 244-3885

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. (Canada branch) By:   /s/ Medina Sales de Andrade   Name:
Medina Sales de Andrade   Title:    Vice President Lending Office for CDOR
Loans:

Bank of America, N.A. (Canada branch)

181 Bay Street, 4th Floor

Toronto, Ontario, M5J 2V8

Attention: Medina Sales de Andrade

Address for Notices:

Bank of America Merrill Lynch

Bank of America, Corporate Center

100 N Tryon St.

Charlotte, NC 28255-0001

Attention: Amie Edwards

Facsimile: (980) 233-7458

With a copy to:

Bank of America, N.A. (Canada branch)

181 Bay Street, 4th Floor

Toronto, Ontario, M5J 2V8

Attention: Medina Sales de Andrade

Facsimile: (312) 453-4041

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ John Miron   Name: John Miron  
Title: Authorized Signatory

Lending Office for CDOR Loans:

Royal Bank of Canada

Royal Bank Plaza

20 King Street West, 4th

Toronto, ON M5H 1C4

Attention: Mylien Koberstadt

Facsimile: (416) 974-8119

Address for Notices:

Royal Bank of Canada

Royal Bank Plaza

20 King Street West, 4th

Toronto, ON M5H 1C4

Attention: Mylien Koberstadt

Facsimile: (416) 974-8119

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John C. Rowland   Name: John C. Rowland   Title: Vice
President Lending Office for CDOR Loans: Citibank, N.A. 1615 Brett Road Building
III New Castle, DE 19720 Attention: Loan Operations Administrator Address for
Notices: Citibank, N.A. 1615 Brett Road Building III New Castle, DE 19720
Attention: Loan Operations Administrator Facsimile: (212) 994-0847

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

COMPASS BANK By:   /s/ Brian Tuerff   Name: Brian Tuerff   Title: Senior Vice
President Lending Office for CDOR Loans: Compass Bank 15 South 20th Street,
Suite 1504 Birmingham, AL 35233 Address for Notices: Compass Bank 24 Greenway
Plaza, Suite 1400B Houston, Texas 77046 Attention: Keri Seadler Facsimile:
(205) 524-0385

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Megan Brearey   Name: Megan Brearey   Title:
Assistant Vice President Lending Office for CDOR Loans: Fifth Third Bank 424
Church Street, Suite 500 Nashville, TN 37219 Attention: Megan Brearey Telephone:
(615) 687-3061 Facsimile: (615) 687-3067 Address for Notices: Fifth Third Bank
5050 Kingsley Drive (MD: 1MOC2B) Cincinnati, OH 45227 Attention: Michele Kraus
Facsimile: (513) 358-3480

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

PNC BANK, NA By:   /s/ Kirby R. Holman   Name: Kirby R. Holman   Title: Vice
President Lending Office for CDOR Loans: PNC Bank, NA 6750 Miller Road
Brecksville, OH 44141 Attention: Jo Elkins Address for Notices: PNC Bank, NA
6750 Miller Road Brecksville, OH 44141 Attention: Jo Elkins Facsimile:
(877) 513-8865

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Carol Murray   Name: Carol Murray   Title:
Managing Director Lending Office for CDOR Loans: The Bank of New York Mellon
6023 Airport Road Oriskany, NY 13424 Attention: Amanda VanScooter Address for
Notices: The Bank of New York Mellon 6023 Airport Road Oriskany, NY 13424
Attention: Amanda VanScooter Facsimile: (315) 765-4783

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Andrea S. Chen   Name: Andrea
S. Chen   Title: Director Lending Office for CDOR Loans: Wells Fargo Bank,
National Association 1700 Broadway MAC C7300-034 Denver, CO 80217 Attention:
Taylor Barnette Address for Notices: Wells Fargo Bank, National Association 301
S College St., 15th Floor Charlotte, NC 28288 Attention: Andrea S. Chen
Facsimile: (704) 715-1438

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:   /s/ Diane Rolfe   Name: Diane Rolfe   Title:
Director Lending Office for CDOR Loans: Barclays Capital 70 Hudson Street Jersey
City, NJ 07302 Attention: Vincent Cangiano Phone: (201) 499-2710 Facsimile:
(212) 412-7401 Address for Notices: Barclays Capital 70 Hudson Street Jersey
City, NJ 07302 Attention: Vincent Cangiano Phone: (201) 499-2710 Facsimile:
(212) 412-7401

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, a national banking association By:   /s/ John Finnigan  
Name: John Finnigan   Title: Senior Vice President Lending Office for CDOR
Loans: City National Bank 555 South Flower Street, 24th Floor Los Angeles, CA
90071 Attention: International Department Address for Notices: City National
Bank 555 S. Flower Street, 24th Floor Los Angeles, CA 90071 Attention:
International Department                   Vivian King, SVP Facsimile:
(213) 673-8688

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, a Texas banking association By:   /s/ Natasha Ursuy   Name:
Natasha Ursuy   Title: Senior Vice President Lending Office for CDOR Loans:
Comerica Bank 411 W. Lafayette Blvd., MC 3266 Detroit, MI 48226 Attention: Kyle
B. O’Neil Address for Notices: Comerica Bank 411 W. Lafayette Blvd., MC 3266
Detroit, MI 48226 Attention: Laura or Debbie Facsimile: (313) 222-3420

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

By:  

/s/ Thomas Randolph

  Name: Thomas Randolph   Title: Managing Director By:  

/s/ John Bosco

  Name: John Bosco   Title: Vice President Lending Office for CDOR Loans: Credit
Agricole Corporate and Investment Bank 1301 Avenue of the Americas New York, NY
10019 Attention: Dawn Evans Address for Notices: Credit Agricole Corporate and
Investment Bank 1301 Avenue of the Americas New York, NY 10019 Attention: Dawn
Evans Facsimile: (917) 849-5464

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President Lending Office for CDOR Loans:
5022 Gate Parkway Suite 100 Jacksonville, FL 32256 Attention: Lee Joyner Address
for Notices: 60 Wall Street New York, NY 10005 Attention: Ming K. Chu Facsimile:
(212) 797-4420

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Michael King   Name: Michael King   Title:
Authorized Signatory Lending Office for CDOR Loans: Morgan Stanley Bank, N.A.
1300 Thames Street Thames Street Wharf, 4th Floor Baltimore, MD 21231 Attention:
Edward Henley Address for Notices: Morgan Stanley Bank, N.A. 1300 Thames Street
Thames Street Wharf, 4th Floor Baltimore, MD 21231 Attention: Edward Henley
Facsimile: (212) 404-9645

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES FINANCE COMPANY

OF CANADA LTD.

By:  

/s/ Mark E. Moody

  Name: Mark E. Moody   Title: Director

Lending Office for CDOR Loans:

Raymond James Finance Company of Canada Ltd.

70 York Street, Suite 1260

Toronto, Ontario M5J 1S9

Attention: Daniel M. Simunac

Facsimile: (416) 342-2590

Address for Notices:

Raymond James Finance Company of Canada Ltd.

70 York Street, Suite 1260

Toronto, Ontario M5J 1S9

Attention: Daniel M. Simunac

Facsimile: (416) 342-2590

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Cheryl B. Holm

  Name: Cheryl B. Holm   Title: Sr. Vice President

Lending Office for CDOR Loans:

The Huntington National Bank

Loan Operations-Participations

2361 Morse Rd.

Columbus, OH 43229

Attention: Loan Operations-Participations

Facsimile: (614) 480-2249

Address for Notices:

The Huntington National Bank

Loan Operations-Participations

2361 Morse Rd.

Columbus, OH 43229

Attention: Loan Operations-Participations

Facsimile: (614) 480-2249

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director Lending Office for CDOR Loans:
UBS AG, Stamford Branch 677 Washington Blvd. Stamford, CT 06901 Attention:
Banking Products Services Address for Notices: UBS AG, Stamford Branch 677
Washington Blvd. Stamford, CT 06901 Attention: Banking Products Services
Facsimile: (203) 719-4176

 

Health Care REIT, Inc. Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBITS

 

A

  Form of Term Loan Note

B

  Form of Assignment and Assumption

C

  Form of Compliance Certificate

SCHEDULES

 

1.1    Term Loan Commitments and Term Loan Percentages 3.2    Consents, Waivers,
Approvals; Violation of Agreements 3.6    Judgments, Actions, Proceedings 3.7   
Defaults; Compliance with Laws, Regulations, Agreements 3.8    Burdensome
Documents 3.13    Name Changes, Mergers, Acquisitions 3.16    Employee Benefit
Plans 7.1    Permitted Indebtedness and Guarantees 7.2    Permitted Security
Interests, Liens and Encumbrances



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTE

Dated:             , 2012

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of             (the “Lender”) on the Term Loan Commitment Maturity
Date, the aggregate unpaid principal amount of the Term Loans made by the Lender
to the Borrower outstanding on the close of business on the Term Loan Commitment
Maturity Date; and to pay interest on the unpaid principal amount of each Term
Loan from time to time outstanding on the dates, at the rates per annum, and for
the periods, set forth in or established by the Loan Agreement referred to below
and calculated as provided therein.

The Borrower shall pay interest on any Term Loan or any installment thereof,
which is not paid in full when due (whether at stated maturity, by acceleration
or otherwise) for the period commencing on the due date thereof until the same
is paid in full at the applicable Post-Default Rate, and all of such interest
shall be payable on demand.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Lender to the extent that the
Lender’s receipt thereof would not be permissible under the law or laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Lender limiting rates of interest which may be charged or collected by the
Lender.

Payments of both principal and interest on this Term Loan Note are to be made to
the office of KeyBank National Association, as Administrative Agent, at 127
Public Square, Cleveland, Ohio 44114-1306 or such other place as the holder
hereof shall designate to the Borrower in writing, in lawful money of the United
States of America in immediately available funds.

This Term Loan Note is one of the Term Loan Notes referred to in, and is
entitled to the benefits of, the Term Loan Agreement dated as of May 24, 2012 by
and among the Borrower, the Lenders from time to time party thereto (including
the Lender) and KeyBank National Association, as Administrative Agent (as
amended, modified or supplemented from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

The Lender is hereby authorized by the Borrower to record on the schedule to
this Term Loan Note (or on a supplemental schedule thereto) the amount of each
Term Loan made by the Lender to the Borrower and the amount of each payment or
repayment of principal of such Term Loans received by the Lender, it being
understood, however, that failure to make any such notation shall not affect the
rights of the Lender or the obligations of the Borrower hereunder or under the
Loan Agreement. The Lender may, at its option, record such matters in its
internal records rather than on such schedule.



--------------------------------------------------------------------------------

Upon the occurrence of any Event of Default, the principal amount and accrued
interest on this Term Loan Note may be declared or may become due and payable in
the manner and with the effect provided in the Loan Agreement.

The Borrower shall pay costs and expenses of collection, including, without
limitation, attorneys’ fees and disbursements in the event that any action, suit
or proceeding is brought by the holder hereof to collect this Term Loan Note.

 

2



--------------------------------------------------------------------------------

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES
PERTAINING TO CONFLICTS OF LAWS.

 

HEALTH CARE REIT, INC. By:     Name:   Scott A. Estes

Title:

 

Executive Vice President

and Chief Financial Officer

Health Care REIT, Inc. Term Loan Note Signature Page



--------------------------------------------------------------------------------

SCHEDULE TO TERM LOAN NOTE

 

Date Made

 

Type and

Amount of Loan

 

Amount of

Principal Paid or Prepaid

 

Unpaid Principal

Amount of Term Loan Note

 

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:      2.    Assignee:            [and is an Affiliate/Approved
Fund of [identify Lender]2] 3.    Borrower:    HEALTH CARE REIT, INC. 4.   
Administrative Agent:                , as the administrative agent under the
Loan Agreement 5.    Loan Agreement:    The Term Loan Agreement dated as of May
24, 2012 among HEALTH CARE REIT, INC., the Lenders parties thereto, KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent, and the other parties thereto

2 Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of Term Loan

Commitment/Term Loans for all

Lenders

   Amount of Term Loan


Commitment/Term Loans Assigned

    


 

 

 

 

Percentage


Assigned of Term

Loans

Commitment/Term

Loans 3

  


  

  

  

  

CAD

   $      %   

CAD

   $      %   

CAD

   $      %   

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the other Loan Parties] and [its]
[their] Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:  

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

 

3

Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By:    

Title:

 

 

[Consented to:]5

HEALTH CARE REIT, INC.

By:    

Title:

 

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Loan Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

[                     ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section         thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

5 

Describe Loan Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

OFFICER’S CERTIFICATE

The undersigned hereby certifies that:

(A) Health Care REIT, Inc., on a consolidated basis, is in compliance with the
financial covenants as set forth in the annexed Compliance Certificate pursuant
to the Term Loan Agreement dated as of May 24, 2012 (as amended, supplemented,
replaced, renewed or otherwise modified from time to time, the “Loan Agreement”)
among Health Care REIT, Inc., the banks party thereto (the “Lenders”) and
KeyBank National Association, as Administrative Agent for itself and the Lenders
(in such capacity, the “Administrative Agent”), and that all the computations of
the financial covenants set forth in the attachments hereto are correct and
complete as of the close of business on [DATE] and are in conformity with the
terms and conditions of the Loan Agreement.

(B) The representations and warranties contained in Article 3 of the Loan
Agreement and in the other Loan Documents (as defined in the Loan Agreement) are
true and correct and with the same effect as though such representations and
warranties were made on the date of this Compliance Certificate (provided
Section 3.6 of the Loan Agreement relates only to claims in excess of $5,000,000
as of the date hereof), except for changes in the ordinary course of business,
none of which either singly or in the aggregate, have a Material Adverse Effect
(as defined in the Loan Agreement).

(C) No Event of Default and no Default (as defined in the Loan Agreement) has
occurred and is continuing.

 

    HEALTH CARE REIT, INC. Date:     By:         Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Health Care REIT, Inc. Term Loan Agreement

Compliance Certificate: Quarter Ended (date)

I. Section 6.9:

 

a) Maximum Funded Indebtedness to the sum of (x) Tangible Net Worth, plus
(y) Funded Indebtedness of Not Greater than 0.60: 1.0 [or Not Greater than
0.65:1.0, as the case may be]:

 

As of: (date) in thousands

    

Funded Indebtedness

   $       

Shareholders’ Equity

   $          

 

 

   

less: Goodwill and Noncompete Agreements

       

 

 

   

Unamortized Deferred Costs

       

 

 

   

Treasury Stock

       

 

 

   

Tangible Net Worth

   $          

 

 

   

Sum of Tangible Net Worth and Funded Indebtedness

   $          

 

 

    Ratio                   (%)      COMPLIANCE      

 

 

   

 

 

 

**********************************************************************************

 

b) Minimum Tangible Net Worth of Not Less than $5,500,000,000:

 

As of: (date) in thousands

     

Tangible Net Worth

   $                  

 

  

Total Tangible Net Worth

   $                  COMPLIANCE      

 

  

**********************************************************************************

 

c) Minimum EBITDA/Fixed Charges of Not Less than 150% (rolling four quarters
basis):

 

The Borrower:

  

Last Four Quarters EBITDA:

  

March 31, 20        

   $ ___________   

December 31, 20        

   $ ___________   

September 30, 20        

   $ ___________   

June 30, 20        

   $ ___________   

Rolling Four Quarter EBITDA

   $      divided by the sum of (a), (b) and (c):    Last Four Quarters Interest
Expense on All Indebtedness:   

March 31, 20        

   $ ___________   

December 31, 20        

   $ ___________   

September 30, 20        

   $ ___________   

June 30, 20        

   $ ___________   

(a) Rolling Four Quarter Interest

   $      Last Four Quarters scheduled principal payments on Funded
Indebtedness:   

March 31, 20        

   $ ___________   

December 31, 20        

   $ ___________   

September 30, 20        

   $ ___________   

June 30, 20        

   $ ___________   

(b) Rolling Four Quarter Principal Payments

   $     



--------------------------------------------------------------------------------

 

Last Four Quarters dividends/distributions re Preferred Stock:     

March 31, 20        

   $                             

 

 

   

December 31, 20        

   $          

 

 

   

September 30, 20        

   $          

 

 

   

June 30, 20        

   $          

 

 

   

(c) Rolling Four Quarter Preferred Stock Distributions

   $       

Ratio

     ( %)      COMPLIANCE      

 

 

   

 

 

 

**************************************************************************

 

d) Unsecured Indebtedness/Unencumbered Assets of Not Greater than 0.60:1.00 [or
Not Greater than 0.65:1.0, as the case may be]:

 

 

As of: (date) in thousands

       

Net real estate investments (valued at book)

   $                                

 

 

      

Loan loss reserves

      $                                

 

 

   

Depreciation

      $             

 

 

   

Cash

      $             

 

 

   

Less: encumbered assets

      ($ )           

 

 

   

Unencumbered Assets:

      $             

 

 

   

Unsecured Indebtedness:

      $             

 

 

   

Ratio

        ( %)      COMPLIANCE         

 

 

   

 

 

 

****************************************************************************

II. Section 7.1(f):

(i) Total outstanding amount of Indebtedness permitted under Section 7.1(c),
plus (ii) total outstanding amount of additional secured Indebtedness of the
Borrower, on a consolidated basis, does not exceed 30% of Consolidated Total
Assets

 

As of: (date) in thousands

    

Indebtedness permitted under Section 7.1(c)

   $                             

 

 

   

Additional secured Indebtedness

   $          

 

 

   

Total:

   $          

 

 

   

Consolidated Total Assets

   $          

 

 

   

Ratio

     ( %)      COMPLIANCE      

 

 

   

 

 

      

****************************************************************************

III. Section 7.8(d):

Cash portion of additional Investments not to exceed 25% of Consolidated Total
Assets

 

As of: (date) in thousands

    

Cash portion of additional Investments

   $                             

 

 

   

Consolidated Total Assets

   $          

 

 

   

Ratio

     ( %)      COMPLIANCE      

 

 

   

 

 

 

****************************************************************************

 

2



--------------------------------------------------------------------------------

IV. Section 7.14:

Outstanding principal, accrued interest and related fees in connection with
Construction Investments not to exceed 35% of Consolidated Total Assets;

 

As of: (date) in thousands

    

Construction Investments

    

Principal

   $                             

 

 

   

Accrued interest

   $          

 

 

   

Fees

   $          

 

 

   

Total

   $          

 

 

   

Consolidated Total Assets

   $          

 

 

   

Ratio

     ( %)      COMPLIANCE      

 

 

   

 

 

 

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.1

TERM LOAN COMMITMENTS

AND TERM LOAN PERCENTAGES

 

Lender

   Term
Loan Commitment      Term
Loan
Percentage  

JPMorgan Chase Bank, N.A.

     CAD16,000,000         6.400000000 % 

Bank of America, N.A.

     CAD16,000,000         6.400000000 % 

Royal Bank of Canada

     CAD16,000,000         6.400000000 % 

KeyBank National Association

     CAD16,000,000         6.400000000 % 

Citibank, N.A.

     CAD16,000,000         6.400000000 % 

Compass Bank

     CAD16,000,000         6.400000000 % 

Fifth Third Bank

     CAD16,000,000         6.400000000 % 

PNC Bank, National Association

     CAD16,000,000         6.400000000 % 

The Bank of New York Mellon

     CAD16,000,000         6.400000000 % 

Wells Fargo Bank, National Association

     CAD16,000,000         6.400000000 % 

Barclays Bank PLC

     CAD10,000,000         4.000000000 % 

City National Bank

     CAD10,000,000         4.000000000 % 

Comerica Bank

     CAD10,000,000         4.000000000 % 

Credit Agricole Corporate and Investment Bank

     CAD10,000,000         4.000000000 % 

Deutsche Bank AG New York Branch

     CAD10,000,000         4.000000000 % 

Morgan Stanley Bank, N.A.

     CAD10,000,000         4.000000000 % 

Raymond James Finance Company of Canada Ltd.

     CAD10,000,000         4.000000000 % 

The Huntington National Bank

     CAD10,000,000         4.000000000 % 

UBS Loan Finance LLC

     CAD10,000,000         4.000000000 % 

Total

     CAD250,000,000         100.000000000 % 